             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 1 of 138




 1   Annick Persinger (CA Bar No. 272996)
     TYCKO & ZAVAREEI LLP
 2   1970 Broadway, Suite 1070
     Oakland, CA 94612
 3   Telephone: (510) 254-6808
     apersinger@tzlegal.com
 4
     Scott Edelsberg*
 5   EDELSBERG LAW, PA
     2875 NE 191st Street, Suite 703
 6   Aventura, FL 33180
     Telephone: (305) 975-3320
 7   scott@edelsberglaw.com
 8   Edmand A. Normand*
     Jacob L. Phillips*
 9   NORMAND PLLC
     3165 McCrory Place, Ste. 175
10   Orlando, FL 32803
     Telephone: (407) 603-6031
11   service@ednormand.com
     ed@ednormand.com
12   jacob@normandpllc.com
13
     * Pro Hac Vice to follow
14
     Attorneys for Plaintiffs and the Proposed Class
15
16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA

18
     MARTISHA ANN MUNOZ and                            Case No.: ___________________
19   CINDY VENTRICE-PEARSON, on behalf of
     themselves and all others similarly situated,
20                                                     CLASS ACTION COMPLAINT
                   Plaintiffs,
21
     v.                                                DEMAND FOR JURY TRIAL
22
     GEICO GENERAL INSURANCE
23   COMPANY, a foreign insurance company,
24                 Defendant.
25
26
27
28


                                          CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 2 of 138




 1                                       CLASS ACTION COMPLAINT
 2          Plaintiffs Martisha Ann Munoz (“Ms. Munoz”) and Cindy Ventrice-Pearson (“Ms. Ventrice-
 3   Pearson”) (collectively “Plaintiffs”), on behalf of themselves and all others similarly situated, file this
 4   Class Action Complaint against GEICO General Insurance Company (“GEICO”), and in support
 5   thereof state the following:
 6                                               INTRODUCTION
 7          1.      This is a class action lawsuit brought by Plaintiffs, the named insured under their
 8
     respective GEICO automobile policies issued for private passenger auto physical damage including
 9
     comprehensive and collision coverage (the “Policy”). Defendant’s Policy promises payment of “Actual
10
     Cash Value” (“ACV”) in the event of a total loss of an insured vehicle. Pursuant to the terms of the
11
     Policy, ACV includes, inter alia, State sales tax and State-mandated regulatory fees. GEICO
12
     acknowledges that its Policy includes these taxes and fees: as part of its ACV payment to insureds who
13
     own vehicles that have sustained a total loss, GEICO pays sales tax; and as part of its ACV payment to
14
     all insureds, GEICO pays mandatory fees albeit in an insufficient amount. However, in violation of its
15
     Policy, GEICO refuses to pay sales tax (or, in rare cases, underpays sales tax) when it purports to pay
16
17   ACV to insureds who have suffered a total loss of their leased (as opposed to owned or financed)

18   insured vehicle. Further, and also in violation of its Policy, GEICO underpays mandatory regulatory

19   fees to all insureds, whether the vehicle was owned/financed or leased.

20          2.      Defendant GEICO is one of the largest passenger auto insurance carriers operating in the

21   State of California. One of the coverages GEICO sells to consumers is comprehensive and collision
22   coverage. GEICO systematically and uniformly underpaid Plaintiffs and thousands of other putative
23   Class Members amounts owed its insureds who suffered the total loss of a vehicle insured with
24   comprehensive and collision coverage.
25          3.      Pursuant to its standard Policy form language, GEICO is obligated to pay insureds sales
26   tax in making payment to insureds who suffer the total loss of an insured vehicle. The ACV of insured
27
     property, including automobiles, is not based on the amount, if any, originally paid by the insured for
28
     the total loss vehicle, nor on the amount, if any, paid by the insured to replace the total loss vehicle.
                                                           -1-
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 3 of 138




 1   Similarly, the amount of sales tax owed is not based on the amount in sales tax, if any, originally paid
 2   by the insured for the total loss vehicle, nor on the amount paid, if any, to replace the total loss vehicle;
 3   instead, the amount of sales tax owed is based on the underlying adjusted vehicle value of the total loss
 4   vehicle at the time of loss (“ACV sales tax”).
 5
             4.      Pursuant to its standard Policy form language, GEICO is also obligated to pay the full
 6
     title, registration and regulatory fees imposed by the State of California on the purchase and registration
 7
     of automobiles in the state (“ACV regulatory fees”). Nevertheless, GEICO, in violation of its contract,
 8
     pays only a portion of such fees to all insureds, thus breaching its contract with every insured who
 9
     suffered a total-loss to their insured vehicle.
10
             5.      This lawsuit is brought by Plaintiffs individually and on behalf of all other similarly
11
     situated insureds who have suffered damages due to GEICO’s practice of refusing to pay full ACV
12
     sales tax and regulatory fees to first-party total loss insureds on physical damage policies containing
13
     comprehensive and collision coverages.
14
15           6.      The failure to pay ACV sales tax and regulatory fees on first-party total losses owed to

16   GEICO insureds pursuant to GEICO’s uniform policy language constitutes a breach of the policy.

17                                                     THE PARTIES

18           7.      Plaintiff Martisha Ann Munoz is domiciled and resides in San Francisco County,

19   California, and is a citizen of the State of California.

20           8.      Plaintiff Cindy Ventrice-Pearson is domiciled and resides in Los Angeles County,
21   California, and is a citizen of the State of California.
22           9.      At all times material hereto, GEICO is and was a foreign corporation located in the State
23   of Maryland, incorporated in Maryland and with its principal place of business in Maryland, and
24   authorized to transact insurance in the State of California.
25                                          JURISDICTION AND VENUE
26           10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2), because
27
     (a) Plaintiffs are members of the putative class, which consists of at least 100 members, and Plaintiffs
28

                                                           -2-
                                              CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 4 of 138




 1   and Defendant are citizens of different states; (b) the amount-in-controversy exceeds $5 million dollars
 2   exclusive of interest and costs; and (c) none of the exceptions under § 1332 apply to this claim.
 3           11.     Venue is proper in this court because a substantial portion of the acts and course of
 4   conduct giving rise to the claims alleged occurred within the district and Defendant is subject to
 5
     personal jurisdiction in this district.
 6
                                          INTRADISTRICT ASSIGNMENT
 7
             12.     Assignment to the San Francisco Division is proper under Civil Local Rules 3-2(c) and
 8
     3-2(d) because a substantial part of the events giving rise to Plaintiff Munoz’s claims occurred in San
 9
     Francisco.
10
                                           AMOUNT IN CONTROVERSY
11
             13.     GEICO paid out approximately $450 million dollars in auto private passenger physical
12
     damage claims in 2018.
13
             14.     Upon information and belief and the investigation of their attorneys, including total loss
14
     rates per physical damage premiums written by Defendant (and other insurers), during the relevant time
15
     period, Defendant adjusted, at minimum, approximately 115,000 total loss claims. Upon information
16
17   and belief, approximately 10% of such total loss claims were not paid sales tax owed under a given

18   Policy. Assuming an average vehicle value of $15,000 and a sales tax rate of 8.5%, the amount-in-

19   controversy easily exceeds $10,000,000, exclusive of interest, costs, and attorney’s fees. Such amount

20   does not include amounts owed for ACV regulatory fees, which, upon information and belief, were

21   underpaid to every total-loss insured, and averages approximately $100.00 per insured.
22                                             FACTUAL ALLEGATIONS
23           A.      The GEICO Policy
24           15.     Defendant GEICO’s policy language as to comprehensive and collision coverage for
25   ACV of total loss vehicles is standardized and is present in GEICO auto policies issued by Defendant
26   in California. Indeed, Plaintiffs and all putative Class members were insured under a standard, form
27   policy that includes identical material language. The Policy under which Plaintiffs were insured, which
28

                                                         -3-
                                               CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 5 of 138




 1   is materially identical to the Policy under which all putative Class members were insured, is affixed
 2   hereto as Exhibit A.1
 3           16.     In Section III of the Policy, entitled “PHYSICAL DAMAGES COVERAGES”, GEICO
 4   states that it: “will pay for collision loss to the owned auto or non-owned auto for the amount of each
 5   loss less the applicable deductible.” Policy at 8 (emphasis in original).2
 6
             17.     The Policy also states that GEICO “will pay for each loss, less the applicable deductible,
 7
     caused other than by collision to the owned or non-owned auto.” Id.
 8
             18.     “Collision” is defined as “loss caused by the upset of the covered auto or its collision
 9
     with another object[.]” Id. at 7.
10
             19.     “Owned auto” is defined as, inter alia, any vehicle “for which a specific premium
11
     charge indicates there is coverage.” Id. at 8.
12
             20.     “Loss” is defined as “direct and accidental loss of or damage to” the insured auto. Id. at
13
     7.
14
15           21.     The limit of liability is established as, inter alia, “the actual cash value of the property

16   at the time of the loss.” Id. at 9.

17           22.     “Actual cash value” is defined as “the replacement cost of the auto or property less

18   depreciation or betterment.” Id. at 7. The ACV of the vehicle, the Policy continues, “will be

19   determined at the time of loss[.]” Id. at 9.
20           23.     There is no difference, for purposes of Defendant’s duty to pay ACV on a first-party
21   total loss claim, between a collision total loss claim and a comprehensive total loss claim. See generally
22   id.
23           24.     There is no difference and no distinction in the Policy between owned, financed, and
24   leased vehicles. In fact, the Policy specifically asserts not only that “owned auto” includes any auto for
25
26   1
       GEICO uses two Policy Forms in the State of California – Form A-30CA and A-70CA. Plaintiffs were
     insured under the A-30CA, which is affixed as Exhibit A. The A-70CA Form is materially identical as it
27   pertains to the Physical Damages Coverages relevant herein and all relevant definitions.
     2
28     Unless otherwise indicated, the emphasis within the quotations of Plaintiffs’ Complaint are in the
     Policy.
                                                        -4-
                                              CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 6 of 138




 1   which a premium is paid—even if financed or leased—but also that owned autos include autos leased
 2   for a period of over six months. Id. at 8.
 3          25.     Clearly, then, the policy language does not further define ACV as including, for
 4   example: (1) any provision excluding sales tax or mandatory regulatory fees from ACV; (2) any
 5
     provision deferring payment of the ACV sales tax or regulatory fees for any purpose whatsoever; (3)
 6
     any provision requiring an insured to obtain a replacement vehicle at all; or (4) any provision linking
 7
     the amount of ACV sales tax to amounts originally paid for the total loss vehicle or amounts actually
 8
     incurred in replacing the total loss vehicle. Instead, the Policy establishes ACV as a predictable amount
 9
     upon which both GEICO and the insured can rely.
10
            26.     The ACV of the insured vehicle is an independent amount. The ACV is the same
11
     whether the insured paid nothing for the total loss vehicle, paid less than what the vehicle was worth, or
12
     paid more than what the vehicle was worth. The ACV is the same whether the insured replaces the
13
     vehicle with a more expensive vehicle, a less expensive vehicle, or chooses not to replace the vehicle at
14
15   all.

16          27.     The policy language applies to all covered autos irrespective of ownership interests—

17   whether owned, financed or leased, insured autos are considered “owned” or are treated and defined

18   identically for purposes of the policy.

19          B.      Sales Tax and Regulatory Fees Are Replacement Costs

20          28.     Sales tax is a mandatory cost imposed by the State of California on every vehicle
21   purchase. There is no exception to the imposition of sales tax for insureds replacing a total loss vehicle.
22   It is impossible to replace a total loss vehicle—or to purchase any vehicle under any circumstances—
23   without payment for sales tax.
24          29.     As set forth above, GEICO promises to pay the ACV of an insured vehicle in the event
25   of, inter alia, a total loss; and defines ACV as the replacement cost of the insured vehicle, less
26
     depreciation. Sales tax is incontrovertibly an element of the replacement cost of the vehicle, and is
27
     therefore incontrovertibly an element of the ACV of the insured vehicle.
28

                                                          -5-
                                               CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 7 of 138




 1          30.     Furthermore, the State of California imposes mandatory regulatory fees on the purchase
 2   and registration of all vehicles. Vehicles are required to be legally titled and registered in order to be
 3   used and operated in the State of California. California imposes fees on such transactions, including a
 4   title transfer fee of $15.00, a registration fee of $60.00, county fees of up to $19.00, a California
 5
     Highway Patrol (“CHP”) fee of $26.00, a Transportation Improvement Fee (“TIF”) of $25.00-$175.00,
 6
     and a Vehicle License Fee (“VLF”) of 0.65% of the adjusted vehicle value. These fee amounts and
 7
     categories – title transfer fee, registration fee, county fee, CHP fee, TIF, and VLF – are “ACV
 8
     regulatory fees.” As mandatory, unavoidable fees, such fees are incontrovertibly part of the costs to
 9
     replace a total-loss vehicle.
10
            31.     Thus, sales tax and the aforementioned regulatory fees are inherently part of the costs to
11
     replace an insured property, including a vehicle. Johnson v. Hartford Cas. Ins. Co., 2017 WL 2224828,
12
     at *8 (N.D. Cal. May 22, 2017) (citing Tolar v. Allstate Texas Lloyd’s Co., 772 F. Supp. 2d 825, 831-32
13
     (N.D. Tex. 2011) (explaining that the “ordinary meaning of replacement costs” in the context of ACV
14
15   is “a composite of all reasonably foreseeable repair or replacement costs, including . . . sales tax”);

16   Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305 (11th Cir. 2008) (“[T]he cost to repair and replace

17   property with new materials would necessarily include the state and local taxes on the materials

18   purchased to make the repairs.”)).

19          C.      GEICO Systematically Fails to Pay Sales Tax if the Total Loss Vehicle Was Leased
                    and GEICO Underpays Regulatory Fees for All Total-Loss Vehicles
20
            32.     GEICO’s uniform procedure is to use a third-party vendor, Certified Collateral
21
     Corporation (“CCC”), to determine the “base” and “adjusted” value of total loss vehicles by using the
22
     price to purchase comparable vehicles at the time of the loss. The base value takes into account
23
     depreciation (age, mileage, etc.), while the adjusted value takes into account the actual condition of the
24
     total loss vehicle relative to comparable vehicles.
25
            33.     The adjusted vehicle value is otherwise known as the “appraised” value of the vehicle,
26
     and it is the amount on which the sales tax owed is based – otherwise, it is irrelevant to this lawsuit and
27
     Plaintiffs do not challenge the determination of the adjusted vehicle value.
28

                                                           -6-
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 8 of 138




 1          34.     In addition to the appraised value (which takes into account depreciation and condition),
 2   other mandatory replacement costs—title fees, registration fees, and sales tax—are a component of the
 3   ACV, and, therefore, should be included in Defendant’s calculation of the ACV. See Johnson, 2017
 4   WL 2224828, at *8.
 5
            35.     GEICO’s Policy permits deductions for depreciation and subtraction of any applicable
 6
     deductible and salvage retention value from the ACV owed to insureds.
 7
            36.     Under the terms of the Policy, therefore, the ACV of a vehicle is the adjusted vehicle
 8
     value, plus sales tax calculated as a percentage of the adjusted vehicle value, plus mandatory regulatory
 9
     fees (title and registration fees). Thus, the amount owed insureds who suffer a total loss is the adjusted
10
     vehicle value, plus sales tax calculated as a percentage of the adjusted vehicle value, plus mandatory
11
     regulatory fees (title and registration fees), less any applicable deductible and salvage retention value.
12
            37.     Indeed, in California, GEICO pays full sales tax—the applicable percentage of the
13
     adjusted vehicle value—as part of the ACV replacement costs if the total loss vehicle was owned or
14
15   financed.

16          38.     Such payments constitute an acknowledgement from GEICO that in the event of a total

17   loss, its Policy promises payment of sales tax as part of the ACV of the insured vehicle.

18          39.     Nevertheless, in California, GEICO uniformly does not pay the sales tax owed as a part

19   of the ACV replacement costs if the total loss vehicle was leased.3
20          40.     Further, in California, GEICO underpays regulatory fees by paying only a prorated
21   amount of regulatory fees to all total-loss insureds, irrespective of whether the vehicle was owned,
22   financed or leased. But insureds do not pay a prorated amount of such fees in replacing the total-loss
23   vehicle—instead, insureds are responsible for paying the full amount of such fees to the State.4
24
25
     3 Upon information and belief, GEICO may purport to sometimes partially pay sales tax under some
     limited factual circumstances. Even in that scenario, however, GEICO would still owe the difference
26   between the partial sales tax payment and the full ACV sales tax owed on the total-loss adjusted vehicle
     vehicle.
27   4 One exception is the VLF fee, for which insureds are permitted to seek a reimbursement and/or credit

28   from the State of California in the event of a total loss. Plaintiffs and the Class do not seek from GEICO

                                                          -7-
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 9 of 138




 1          41.       GEICO’s Policy does contain any provision or clause stating GEICO will pay only a
 2   prorated or partial amount of the costs to replace the insured vehicle. Instead, GEICO simply promises
 3   to pay the costs to replace the vehicle. Moreover, by excluding depreciation and actual condition from
 4   the costs of replacement, GEICO further indicates that replacement costs not excluded would be paid. If
 5
     GEICO had wanted to exclude all or part of the replacement costs (like depreciation and condition), it
 6
     could have done so.
 7
            42.       GEICO’s Policy does not distinguish between owned, financed, and leased vehicles;
 8
     instead, it explicitly treats them the same for purposes of ACV payments. It promises to pay precisely
 9
     the same amount—replacement costs of the insured vehicle minus depreciation—to every
10
     policyholder.5
11
            43.       GEICO’s Policy promises payment of full sales tax and regulatory fees as part of the
12
     cost to replace the vehicle, without taking into account, for example, what amount, if any, was
13
     previously paid for the vehicle, nor what amount, if any, is actually incurred in replacing the vehicle. In
14
15   fact, if the insured received the vehicle as a gift and, therefore, paid no sales tax or regulatory fees at

16   all, the ACV of the insured vehicle, according to the terms of the Policy, is nevertheless unaffected. If

17   the insured does not replace the total loss vehicle at all, the ACV of the vehicle is unaffected. GEICO’s

18   Policy does not condition payment of ACV on actual replacement. See generally Policy.

19
20
21   the amount available as a credit or reimbursement from the State of California. However, to procure
     such a credit or reimbursement, insureds must pay a $21.00 service fee. In other words, if $30.00 is
22   available for credit, insureds must pay the service fee of $21.00 and are “credited” the remaining $9.00.
     GEICO, however, deducts the full $30.00 from the ACV payment.
23   5
       These allegations should come as no surprise to Defendant, given that at least one court has already
24   found that similar conduct by GEICO constitutes a breach of contract. Specifically, in Roth v. Geico
     General, the Court cogently held that GEICO’s procedure breached its (materially identical) contract
25   by failing to include in an ACV payment taxes and fees: “[A]s sales tax and title transfer fees are
     mandatory, necessarily included in the replacement costs of a total loss vehicle, the Court concludes
26   that they are components of actual cash value under the Policy and are therefore due to be paid to the
     insured under the Policy, regardless of whether the vehicle is owned, financed, or leased.” Roth v.
27   GEICO Gen. Ins. Co., No. 16-62942-CIV, 2018 WL 3412852, at *4 (S.D. Fla. June 14, 2018), attached
     as Exhibit G (Order on Summary Judgment). Further, the Court found, “the Policy does not distinguish
28   between the ACV and replacement costs for owned, financed, or leased vehicles, and provides no
     notice to GEICO’s insureds that their leased vehicles will be valued differently.” Id. at *3.
                                                          -8-
                                              CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 10 of 138



            D.      Plaintiffs’ Total Loss Claims
 1
            44.     At all times material hereto, Plaintiff Munoz leased and insured a 2016 Honda Sedan
 2
     LX, VIN # 19XFC2F55GE245085.
 3
            45.     Plaintiff insured the 2016 Honda Sedan LX (the “insured vehicle”) under an insurance
 4
     policy issued by Defendant. Exhibit A (Munoz Policy); Exhibit C (Munoz Decl. Sheet). Defendant
 5
 6   insured Plaintiff’s vehicle according to this Policy at all times material hereto.

 7          46.     On or about February 24, 2017, Plaintiff was involved in an accident while operating the

 8   insured vehicle. As a result of said accident, Plaintiff filed a claim for property damage with Defendant,

 9   claim number 057734788-0101-017.
10          47.     Following the filing of said claim, GEICO, through its third-party vendor, CCC,
11   determined that the vehicle was a total loss with a base value of $17,369.00, with no applicable
12   condition adjustments, and therefore an adjusted vehicle value of $17,369.00. Exhibit D (Market
13   Valuation Report) (the “Report”).
14          48.     The base value and adjusted vehicle value are calculated by CCC based on the “sticker
15
     price” of comparable vehicles listed for sale in the local market.
16
            49.     GEICO initially included sales tax in the Report at a rate of 8.5%; but, later, it removed
17
     the sales tax after determining that the vehicle was a leased vehicle. Id. at 12.
18
            50.     GEICO added state and local regulatory fees of $159.00 and subtracted the deductible of
19
     $1,000, for a total payment of $16,528.00. Exhibit E (Total Loss Settlement Letter).
20
            51.     The applicable sales tax based on Plaintiff’s residency was 8.5%. Specifically, Plaintiff
21
     was owed sales tax in the amount of 7.25% state sales tax, plus local surtax of 1.25%, of the adjusted
22
     vehicle value of her insured vehicle. Thus, the ACV sales tax owed as a part of the ACV of the insured
23
     vehicle was $1,436.37.
24
25          52.     GEICO did not include sales tax in making its (purported) ACV payment to Plaintiff,

26   thereby breaching the terms of Plaintiff’s Policy.

27          53.     Sales tax is a mandatory applicable cost that must be paid to replace or purchase any

28   vehicle in the State of California.

                                                          -9-
                                             CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 11 of 138




 1          54.     In breach of its contract with Plaintiff, GEICO did not include any sales tax in making
 2   the ACV payment for Plaintiff’s total loss.
 3          55.     Furthermore, GEICO paid only $159.00 for state and regulatory fees constituted only a
 4   portion of the state and regulatory fees owed under the Policy. However, the state and regulatory fees
 5
     owed pursuant to the Policy’s terms regarding payment of the ACV of the insured vehicle were, at a
 6
     minimum, approximately $250.00.
 7
            56.     GEICO’s underpayment of the ACV regulatory fees also constituted a breach of
 8
     contract.
 9
            57.     Plaintiff Munoz paid all premiums owed and otherwise satisfied all conditions precedent
10
     such that her insurance policy was in effect and operational at the time of the accident. By paying the
11
     claim—albeit insufficiently—GEICO acknowledged that Plaintiff satisfied all conditions precedent
12
     required under the Policy.
13
            58.     At all times material hereto, Plaintiff Ventrice-Pearson owned/financed and insured a
14
15   2010 Mini Cooper, VIN # WMWML3C54ATX36762.

16          59.     On or about November 14, 2018, Plaintiff was involved in an accident while operating

17   the insured vehicle. As a result of said accident, Plaintiff filed a claim for property damage with

18   Defendant, claim number 052044349-0101-048.

19          60.     Plaintiff insured the 2010 Mini Cooper (the “insured vehicle”) under an insurance policy
20   issued by Defendant. Exhibit B (Ventrice-Pearson Policy); Exhibit I (Ventrice-Pearson Decl. Sheet).
21   Defendant insured Plaintiff’s vehicle according to this Policy at all times material hereto.
22          61.     Following the filing of said claim, GEICO, through CCC, determined that the vehicle
23   was a total loss with a base value of $7,408.00, with no applicable condition adjustments, and therefore
24   an adjusted vehicle value of $7,408.00.
25
            62.     The base value and adjusted vehicle value are calculated by CCC based on the “sticker
26
     price” of comparable vehicles listed for sale in the local market.
27
28

                                                         -10-
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 12 of 138




 1              63.   GEICO added sales tax of $703.76 and state and local regulatory fees of $97.00 and a
 2   post-tax adjustment of $300.00, for a total payment of $8,508.76. Exhibit F (Total Loss Settlement
 3   Letter).
 4              64.   However, the $97.00 paid for state and regulatory fees constitute only a portion of the
 5
     state and regulatory fees owed under the Policy. The state and regulatory fees owed pursuant to the
 6
     Policy’s terms regarding ACV payment of the insured vehicle were, at a minimum, approximately
 7
     $215.00.
 8
                65.   GEICO’s underpayment of the ACV regulatory fees constituted a breach of contract.
 9
                66.   Plaintiff Ventrice-Pearson paid all premiums owed and otherwise satisfied all conditions
10
     precedent such that her insurance policy was in effect and operational at the time of the accident. By
11
     paying the claim—albeit insufficiently—GEICO acknowledged that Plaintiff satisfied all conditions
12
     precedent required under the Policy.
13
                                          CLASS ACTION ALLEGATIONS
14
                67.   Plaintiffs bring this action seeking representation of a class pursuant to Federal Rule of
15
16   Civil Procedure 23.

17              68.   Plaintiff Munoz brings this action as class representative, individually and on behalf of

18   all other persons or entities similarly situated, more specifically defined as follows:

19
                                                 Leased-Vehicle Class
20
                      All individuals insureds under a California policy issued by GEICO General
21                    Insurance Company with the same operative policy language covering a
22                    leased vehicle with private-passenger auto physical damage coverage with
                      comprehensive or collision coverage, who made a first-party claim, whose
23                    claim was determined to be, and adjusted as, a total loss under
                      comprehensive or collision coverage, and where the total loss payment did
24
                      not include sales tax calculated as the applicable state and local percentage
25                    of the adjusted vehicle value (“ACV Sales Tax”) and/or where the total loss
                      payment included a prorated amount (or no amount) for state and local
26                    regulatory fees and not the full applicable registration, CHP, TIF, VLF and
                      county registration fees imposed by the State of California (“ACV
27
                      regulatory fees”), within four years prior to the date on which this lawsuit
28                    was filed through the date of any certification order.

                                                          -11-
                                              CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 13 of 138



            69.     Plaintiff Ventrice-Pearson brings this action as class representative, individually and on
 1
 2   behalf of all other persons or entities similarly situated, more specifically defined as follows:

 3                                        Owned/Financed-Vehicle Class
 4
                    All individuals insured under a California policy issued by GEICO General
 5                  Insurance Company with the same operative policy language covering an
                    owned or financed vehicle with private-passenger auto physical damage
 6                  coverage with comprehensive or collision coverage, who made a first-party
 7                  claim, whose claim was determined to be, and adjusted as, a total loss under
                    comprehensive or collision coverage, and where the total loss payment
 8                  included a prorated amount (or no amount) for state and local regulatory
                    fees and not the full applicable registration, CHP, TIF, VLF and county
 9                  registration fees imposed by the State of California (“ACV regulatory fees”)
10                  within four years prior to the date on which this lawsuit was filed through
                    the date of any certification order.
11
            70.     Certification of the above classes is supported by the following considerations:
12
13                      a. The relatively small amount of damages that members of the classes
                           have suffered on an individual basis would not justify the
14                         prosecution of separate lawsuits;
15                      b. Counsel in this class action are not aware of any previously filed
                           litigation against GEICO in which any of the members of the class
16                         is a party and which any question of law or fact in the subject action
                           can be adjudicated; and
17                      c. No difficulties would be encountered in the management of
18                         Plaintiffs’ claim on a class action basis, because the class is readily
                           definable and the prosecution of this class action would reduce the
19                         possibility of repetitious litigation.

20          71.     Although the precise number of members of the Classes are unknown to Plaintiffs at this

21   time and can only be determined through appropriate discovery, Plaintiffs understand Defendant to be

22   one of the largest motor vehicle insurers in the State of California—one that writes hundreds of

23   millions of dollars of physical damage coverage premiums. Thus, the classes of persons affected by

24   Defendant’s unlawful practice alleged herein consists of thousands of individuals, or the class of
25   persons effected are otherwise so numerous that joinder of all class members is impractical. The
26   unlawful practice alleged herein is a systematic and uniform practice, employed by Defendant in
27   violation of standardized and uniform insurance policy language, which results in the retention by
28   Defendant of insurance benefits and monies properly owed to Plaintiffs and the Class members.
                                                         -12-
                                             CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 14 of 138




 1           72.       The precise number of members of the Classes can only be determined through
 2   discovery. However, upon information and belief, including investigation by their attorneys and public
 3   information concerning the statistical likelihood of total losses per premiums written, Plaintiffs believe
 4   the Owned/Financed-Vehicle Class is comprised of approximately 100,000 members, while the
 5
     Leased-Vehicle Class is comprised of approximately 8,000 members. Numerosity under Rule 23(a)(1)
 6
     is established.
 7
             73.       Rule 23(a)(2)’s commonality requirement is also satisfied. The central issues in this
 8
     litigation turn on the interpretation of materially identical policy provisions; thus, this case is well-
 9
     suited for class-wide adjudication. Defendant and all members of both Classes, including Plaintiffs, are
10
     bound by materially identical policy terms.
11
             74.       As to the Leased-Vehicle Class, common questions include (but are not limited to): (1)
12
     whether, under the Defendant’s standardized policy language, leased-vehicle insureds are owed sales
13
     tax upon the total loss of an insured vehicle; (2) whether the Policy defines and treats leased, financed
14
15   and owned vehicles in a materially-similar manner; (3) whether GEICO makes the same promise as to

16   leased, financed, and owned vehicles; and (4) whether the ACV of a vehicle depends on whether it is

17   owned, leased or financed.

18           75.       As to both Classes, common questions include (but are not limited to): (1) whether

19   Defendant’s Policy promised to pay only a prorated amount in regulatory fees in making payment
20   following a total loss; (2) whether Defendant excluded any portion of regulatory fees in its Policy; (3)
21   whether Defendant is permitted to pay only a partial or prorated amount of regulatory fees.
22           76.       Rule 23(a)(3)’s typicality requirement is satisfied because Plaintiffs and members of the
23   Classes were injured by Defendant’s uniform misconduct. Further, Plaintiffs and Class members’ legal
24   claims arise from the same core practices: namely, the failure to pay the full ACV of insured vehicles
25
     on first-party total loss claims. Plaintiffs’ claims are based upon the same legal theories as those of the
26
     members of the Classes. Plaintiff Munoz suffered the same harm as all other members of the Leased-
27
     Vehicle Class: the coverage for sales tax and regulatory fees that Defendant failed to pay or underpaid
28

                                                          -13-
                                               CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 15 of 138




 1   its leased-vehicle insureds. Plaintiff Ventrice-Pearson suffered the same harm as all other members of
 2   the Owned/Financed-Vehicle Class: the coverage for regulatory fees that Defendant underpaid its
 3   insureds. Plaintiffs are not subject to any unique defenses nor do Plaintiffs bring any unique claims.
 4            77.   The relevant Policy provisions for each Class member are the same. The relevant law
 5
     relating to the interpretation and application of those Policy provisions for each Class member is the
 6
     same.
 7
              78.   Rule 23(b)(3)’s predominance requirement is satisfied. The previously articulated
 8
     common issues of fact and law predominate over any question solely affecting individual Class
 9
     members. As to the Leased-Vehicle Class, the critical common question—does Defendant’s promise to
10
     pay the ACV of the total loss vehicle obligate it to include ACV sales tax to leased-vehicle insureds—is
11
     identical for every member of the Class. Other critical common questions, such as whether Defendant’s
12
     Policy excluded portions of regulatory fees or whether the Policy treats or defines leased vehicles
13
     differently than owned or financed vehicles, are also identical for every member of the Leased-Vehicle
14
15   Class.

16            79.   As to the Owned/Financed-Vehicle Class, the critical common question—does

17   Defendant’s promise to pay the ACV of the total loss vehicle obligated it to include ACV regulatory

18   fees—is identical for every member of the Class.

19            80.   Further, the measure of damages, if any, is the same for every member of both Classes,
20   and any variances in damages will reflect only variances in underlying vehicle values (some vehicles
21   are more expensive than others, and thus the applicable ACV sales tax owed will be different) or
22   variances in the prorated amount paid in ACV regulatory fees, the application of which is a purely
23   ministerial function. Otherwise, there are no individualized questions of fact or law.
24            81.   Further, Rule 23(b)(3)’s superiority requirement is met here: class treatment is superior
25
     to any other alternative method of adjudication because the damages suffered by individual members of
26
     both Classes is relatively small, their interests in maintaining separate actions is questionable and the
27
     expense and burden of individual litigation makes it impracticable for Class members to seek individual
28

                                                         -14-
                                             CLASS ACTION COMPLAINT
               Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 16 of 138




 1   redress for the wrongs done to them. Even if some members of the Classes could afford individual
 2   litigation, the court system could not. Thousands of individual cases asserting precisely the same claim
 3   that Plaintiffs assert here would be uneconomical and would strain (indeed, likely overwhelm) judicial
 4   resources.
 5
               82.   As to the Leased-Vehicle Class, class treatment is superior because every claim—all
 6
     based on uniform conduct and a form contract—will be substantially determined by answering the
 7
     single question of whether Defendant’s Policy obligates payment of sales tax. As to both Classes, class
 8
     treatment is superior because every claim will be substantially determined by answering the single
 9
     question of whether Defendant’s Policy obligates payment of ACV Regulatory Fees. It is desirable to
10
     concentrate the litigation of the Class members’ claims in one forum, as it will conserve party and
11
     judicial resources and facilitate the consistency of adjudications. No difficulty would be encountered in
12
     the management of this case that would preclude its maintenance as a class action. To the contrary,
13
     several other similar total loss class actions against other insurers (including Defendant in a different
14
15   state) were successfully treated as class actions. See, e.g., Roth v. Geico General, Exhibit H.

16             83.   Plaintiffs and their counsel will fairly and adequately protect and represent the interests

17   of each member of the respective Classes. Plaintiffs possess no conflict with members of the Classes.

18   Plaintiffs’ claim does not conflict with that of any member of the Classes, and Plaintiffs have no

19   financial or any other interest conflicting with those of the Class. Plaintiffs fully intend to vigorously
20   protect the interests of Class members in prosecuting these claims.
21             84.   Plaintiffs are committed to the vigorous prosecution of this action and retained
22   competent counsel experienced in prosecuting and defending class actions. Moreover, Plaintiffs’
23   counsel have successfully litigated other class action cases similar to that here, where insurers breached
24   contracts with insureds by failing to include ACV Sales Tax and/or ACV Regulatory Fees after total
25
     losses.
26
27
28

                                                          -15-
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 17 of 138




 1
                                         FIRST CLAIM FOR RELIEF
 2                  BREACH OF CONTRACT FOR FAILURE TO PAY ACV SALES TAX
 3                   (By Plaintiff Munoz on Behalf of Herself and the Leased-Vehicle Class)

 4            85.    Plaintiff Munoz incorporates by reference paragraphs 1-7, 9-57, 66-67, 69-77, and 79-83

 5   as though fully set forth herein.

 6            86.    Plaintiff was party to an insurance contract with Defendant as described herein. All

 7   Leased-Vehicle Class members were parties to insurance contracts with Defendant containing
 8   materially identical terms.
 9            87.    The interpretation of Plaintiff’s and all Leased-Vehicle Class members’ Policies is
10   governed by California law.
11            88.    Plaintiff and all Leased-Vehicle Class members made a claim determined by Defendant
12
     to be a first-party total loss under the insurance policy and determined by Defendant to be a covered
13
     claim.
14
              89.    Defendant, by paying the total loss claim, determined that Plaintiff and each Leased-
15
     Vehicle Class members complied with the terms of his or her insurance contract, and fulfilled all
16
     required duties and conditions under the Policies for the insured to be paid on his or her total loss.
17
              90.    Pursuant to the aforementioned uniform contractual provisions, upon the total loss of
18
     insured vehicles, Plaintiff and every Leased-Vehicle Class member were owed the ACV of the vehicle,
19
     which, per the terms of the Policies, includes sales tax calculated as a percentage of the adjusted vehicle
20
     value.
21
22            91.    Defendant refused or otherwise failed to pay ACV Sales Tax as part of its purported

23   ACV payment to Plaintiff and every Leased-Vehicle Class member, following Defendant’s

24   determination that a vehicle was a total loss.

25            92.    Defendant’s failure to provide payment for the ACV sales tax constitutes a material

26   breach of contract with Plaintiff and every Leased-Vehicle Class member.
27            93.    As a result of said breaches, Plaintiff and the Leased-Vehicle Class members are
28   entitled, under Defendant’s insurance Policies, to sums representing the benefits owed for ACV sales
                                                         -16-
                                             CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 18 of 138




 1   tax, as well as costs, pre-judgment and post-judgment interest, injunctive relief and other relief as is
 2   appropriate.
 3                                         SECOND CLAIM FOR RELIEF
                               Breach of Contract For Failure to Pay ACV Regulatory Fees
 4                                    (by both Plaintiffs on behalf of both Classes)
 5           94.       Plaintiffs incorporate by reference paragraphs 1-27, 30-38, 40-72, and 74-83 as if fully
 6   set forth herein.
 7           95.       Plaintiffs were respectively party to an insurance contract with Defendant as described
 8   herein. All members of the Classes were parties to insurance contracts with Defendant containing
 9   materially-identical terms.
10           96.       The interpretation of Plaintiffs’ and all Class members’ Policies is governed by
11
     California law.
12
             97.       Plaintiffs and all members of the Classes made a claim determined by Defendant to be a
13
     first-party total loss under the insurance policy, and determined by Defendant to be a covered claim.
14
             98.       Defendant, by paying the total loss claim, determined that Plaintiff and each member of
15
     the Classes complied with the terms of his or her insurance contract, and fulfilled all required duties
16
     and conditions under the Policies for the insured to be paid on his or her total loss.
17
             99.       Pursuant to the aforementioned uniform contractual provisions, upon the total loss of
18
     insured vehicles, Plaintiff and every member of the Classes were owed the ACV of the vehicle, which,
19
20   per the terms of the Policies, includes the ACV Regulatory Fees in the amounts set by California law.

21           100.      Defendant, however, paid only a prorated amount in regulatory fees, rather than the full

22   amount actually owed as the necessary cost to replace a vehicle in California, to Plaintiffs and every

23   member of the Classes.

24           101.      Such underpayment constitutes a material breach of contract with Plaintiffs and every
25   member of the Classes.
26           102.      As a result of said breaches, Plaintiffs and the members of the Classes are entitled under
27   Defendant’s insurance policies to sums representing the benefits owed for ACV Regulatory Fees
28

                                                           -17-
                                               CLASS ACTION COMPLAINT
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 19 of 138




 1   (minus the prorated amount already paid), as well as costs, pre-judgment and post-judgment interest,
 2   injunctive relief and other relief as is appropriate.
 3
                                              PRAYER FOR RELIEF
 4
             WHEREFORE, Plaintiff Munoz and Plaintiff Ventrice-Pearson, individually and on behalf of the
 5
     Classes, demand a trial by jury on all triable issues and seek and pray for relief and judgment as follows:
 6
             a.      For an Order certifying this action as a Class Action on behalf of the Classes described
 7
                     above;
 8
             b.      For an award of compensatory damages for Plaintiffs and members of the Classes in
 9
                     amounts owed under the Policies;
10
             c.      For all other damages according to proof;
11
             d.      For an award of attorney’s fees and expenses as appropriate pursuant to applicable law;
12
             e.      For pre- and post- judgment interests on any amounts awarded; and
13
             g.      For other and further forms of relief as this Court deems just and proper.
14
15                                                  JURY DEMAND
16           Plaintiffs demand a trial by jury on all issues so triable.
17
18
             DATED: June 27, 2019.
19                                                                    TYCKO & ZAVAREEI LLP

20
                                                               By:   s/ Annick M. Persinger
21
                                                                     Annick Persinger (CA Bar No. 272996)
22                                                                   apersinger@tzlegal.com
                                                                     TYCKO & ZAVAREEI LLP
23                                                                   1970 Broadway, Suite 1070
                                                                     Oakland, CA 94612
24                                                                   Telephone: (510) 254-6808
                                                                     Facsimile: (202) 973-0950
25
                                                                     For Plaintiffs and the Putative Classes
26
27
28

                                                             -18-
                                              CLASS ACTION COMPLAINT
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 20 of 138




                      EXHIBIT A
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 21 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 22 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 23 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 24 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 25 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 26 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 27 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 28 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 29 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 30 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 31 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 32 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 33 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 34 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 35 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 36 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 37 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 38 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 39 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 40 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 41 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 42 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 43 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 44 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 45 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 46 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 47 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 48 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 49 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 50 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 51 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 52 of 138




                      EXHIBIT B
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 53 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 54 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 55 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 56 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 57 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 58 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 59 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 60 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 61 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 62 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 63 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 64 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 65 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 66 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 67 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 68 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 69 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 70 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 71 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 72 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 73 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 74 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 75 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 76 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 77 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 78 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 79 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 80 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 81 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 82 of 138




                      EXHIBIT C
                                                  Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 83 of 138

                                                                   Tel:   1-800-841-3000                               Declarations Page
                                                                                                                          This is a description of your coverage.
                                                                                                                              Please retain for your records.
                                GEICO GENERAL INSURANCE COMPANY
                                P.O. Box 509090                                                                Policy Number: 4461-21-11-55
                                San Diego, CA 92150-9090
                                                                                                               Coverage Period:
                                                                                                               10-25-16 through 04-25-17
                                                                                                               Your coverage begins and ends at 12:01am local time at the
                                Date Issued: October 21, 2016                                                  address of the named insured.


                                MARTISHAANN PUANANI MUNOZ
                                852 AVENUE D
                                SAN FRANCISCO CA 94130-2002




                                Email Address: munozmartisha@yahoo.com

                                Named Insured                                                     Additional Drivers
                                Martishaann P Munoz                                               None

                                Vehicle                             VIN                           Vehicle Location                 Finance Company/
                                                                                                                                   Lienholder
                                1 2016 Honda          Civic LX      19XFC2F55GE245085            San Francisco CA 94130            American Honda Fin Corp

                                Coverages*                                            Limits and/or Deductibles                                                Vehicle 1


                                Bodily Injury Liability
                                Each Person/Each Occurrence                                $100,000/$300,000                                                        $123.10
                                Property Damage Liability                                      $50,000                                                              $142.00
                                Uninsured & Underinsured Motorists
                                Each Person/Each Occurrence                                $100,000/$300,000                                                         $38.50
                                Comprehensive                                                 $1,000 Ded                                                             $61.10
                                Collision                                                  $1000 Ded/Waiver                                                         $368.30
                                Emergency Road Service                                           Full                                                                 $7.00
                                Rental Reimbursement                                         $35 Per Day                                                             $20.20
                                                                                              $1050 Max                                                                   -
                                Mechanical Breakdown                                           $250 Ded                                                              $48.40
                                Total Six Month Premium                                                                                                             $808.60

                                *Coverage applies where a premium or $0.00 is shown for a vehicle.

                                If you elect to pay your premium in installments, you may be subject to an additional fee for each installment. The fee
                                amount will be shown on your billing statements and is subject to change.
*20050C446121115504033010621*




                                Discounts

                                  New Car (All Vehicles)
                                  Subclass Factor (All Vehicles)


                                                                                                                                                        Continued on Back
                                DEC_PAGE (03-14) (Page 1 of 2)                                                                                    New Policy  Page 7 of 58
                  Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 84 of 138
Discounts continued
  Anti-Theft Device (All Vehicles)
  California Good Driver (All Vehicles)


Group Insurance Plan:
  Standard Group Insurance Plan

Contract Type: A30CA
Contract Amendments: ALL VEHICLES - A30CA A54CA

Unit Endorsements:          UE30 (VEH 1); A115 (VEH 1); A180 (VEH 1); A428 (VEH 1);
                            A431 (VEH 1); UE316C (VEH 1)
Class: A -L -11SF N (VEH 1)


                                           Important Policy Information
-Please verify that the coverages you requested are accurately reflected on your Declarations Page. Visit geico.com to
review additional coverages and/or limits available to you.

-No coverage is provided in Mexico.

-Reminder - Physical damage coverage will not cover loss for custom options on an owned automobile, including
equipment, furnishings or finishings including paint, if the existence of those options has not been previously reported to
us. This reminder does NOT apply in VIRGINIA, however, in Virginia coverage is limited for custom furnishings or
equipment on pick-up trucks and vans but you may purchase coverage for this equipment. Please call us at
1-800-841-3000 or visit us at geico.com if you have any questions.

-Claims incurred while an insured vehicle is being used to carry passengers for hire may not be covered by this
contract. Please review the contract for a full list of exclusions and contact us if you plan to use any of your insured
vehicles for this purpose.

-In California, you have the right to designate one person to receive notices from GEICO if your policy is about to
cancel or expire for non-payment. Your designee will not have any rights or benefits under your policy other than the
right to receive the notice or make a payment. You can change or remove the designee at any time. If you would like to
add, change or remove a designee from your policy, simply log into your account at geico.com or call us at
1-800-841-3000.

-In accordance with Section 1872.87 of the California Insurance Code, in addition to your premium, a $0.88 charge per
vehicle is assessed to fund auto insurance fraud reduction initiatives. This charge is applied once per policy term per
vehicle.

-Confirmation of coverage has been sent to your lienholder and/or additional insured.




DEC_PAGE (03-14) (Page 2 of 2)                                                                           New Policy   Page 8 of 58
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 85 of 138




                      EXHIBIT D
                     Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 86 of 138

Looking for a no-hassle pricing on New or Used Car?
The GEICO Car Buying Service is here to help.




    Shop with confidence and save, discovering great deals.

We'll get you back on the road fast!
The GEICO Car Buying Service provides:
●       TrueCar® Certified Dealers dedicated to providing a no-hassle car buying experience.
●       What others paid for new vehicle in your area so you don't overpay.
●       A way to easily view and compare thousands of new and used vehicles online.
●       TrueCar® representatives available to help you through the entire process.




A service you can trust when you need it most
                                                             Visit us today at www.geico.com/replacemycar
                                                             or call 877-638-4126




Your actual savings may vary based on multiple factors including the vehicle you select, region, dealer, and applicable manufacturer incentives.
This no obligation program is administered by TrueCar, Inc.
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 87 of 138




                                                                                                                     Prepared for GEICO


         REPORT SUMMARY
                                                                                              The CCC ONE® Market Valuation
       CLAIM INFORMATION                                                                      Report reflects CCC Information
                                                                                              Services Inc.’s opinion as to the value
 Owner                                                  Munoz, Martishaann
                                                                                              of the loss vehicle, based on information
                                                        852 Avenue D                          provided to CCC by GEICO.
                                                        San Francisco, CA 94130
 Loss Vehicle                                           2016 Honda Civic Sedan LX w/          Loss vehicle has 15% fewer than
                                                        Continuously Variable Transmission    average mileage of 14,200.

 Loss Incident Date                                     02/24/2017
 Claim Reported                                         03/01/2017



        INSURANCE INFORMATION
 Report Reference Number                                83886888
 Claim Reference                                        0577347880101017-01
 Adjuster                                               Baptista, Joe
 Odometer                                               12,104
 Last Updated                                           03/06/2017 05:32 PM


                                                                                                        BASE VEHICLE VALUE
        VALUATION SUMMARY                                                                     This is derived from comparable
                                                                                              vehicle(s) available or recently available
 Base Vehicle Value                                                   $ 17,369.00             in the marketplace at the time of
                                                                                              valuation, per our valuation methodology
 Adjusted Vehicle Value                                               $ 17,369.00             described on the next page.
 DMV Fee                                                                 + $ 159.00
                                                                                                    ADJUSTED VEHICLE VALUE
 Value before Deductible                                              $ 17,528.00
                                                                                              This is determined by adjusting the
 Deductible                                                             - $ 1,000.00
                                                                                              Base Vehicle Value to account for the
                                                                                              actual condition of the loss vehicle and
 Total                                                     $ 16,528.00                        certain other reported attributes, if any,
                                                                                              such as refurbishments and after factory
The total may not represent the total of the settlement as other factors (e.g. license and    equipment.
fees) may need to be taken into account.

                                                                                             Inside the Report

                                                                                             Valuation Methodology............................. 2
                                                                                             Vehicle Information...................................3
                                                                                             Vehicle Condition......................................6
                                                                                             Comparable Vehicles............................... 8
                                                                                             Valuation Notes...................................... 12
                                                                                             Supplemental Information.......................13




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                   Page 1 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 88 of 138
                                                                                                      Owner: Munoz, Martishaann
                                                                                                      Claim: 0577347880101017-01



VALUATION METHODOLOGY
How was the valuation determined?



                                    CLAIM INSPECTION
                                    GEICO has provided CCC with the zip code where the loss vehicle is garaged, loss vehicle VIN,
                                    mileage, equipment, as well as loss vehicle condition, which is used to assist in determining the value
                                    of the loss vehicle.




                                                                      DATABASE REVIEW
                                                                      CCC maintains an extensive database of vehicles that currently are
                                                                      or recently were available for sale in the U.S. This database includes
                                                                      vehicles advertised for sale by dealerships or private parties. CCC
                                                                      also obtains vehicle sales prices from a database of California
                                                                      Department of Motor Vehicles vehicle registration sold transactions.
                                                                      All of these sources are updated regularly.




SEARCH FOR COMPARABLES
When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




CALCULATE BASE VEHICLE VALUE
Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the straight average of the adjusted values of the
comparable vehicles.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page 2 of 17
                     Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 89 of 138
                                                                                          Owner: Munoz, Martishaann
                                                                                          Claim: 0577347880101017-01




           VEHICLE INFORMATION
VEHICLE DETAILS
                                                                                          Vehicles sold in the United States
Location                                   SAN FRANCISCO, CA 94130                        are required to have a manufacturer
                                                                                          assigned Vehicle Identification
VIN                                        19XFC2F55GE245085
                                                                                          Number(VIN). This number provides
Year                                       2016                                           certain specifications of the vehicle.
Make                                       Honda
                                                                                          Please review the information in the
Model                                      Civic Sedan                                    Vehicle Information Section to confirm
Trim                                       LX                                             the reported mileage and to verify that
                                                                                          the information accurately reflects the
Body Style                                 w/Continuously Variable Transmission
                                                                                          options, additional equipment or other
Body Type                                  Sedan                                          aspects of the loss vehicle that may
Engine -                                                                                  impact the value.

      Cylinders                            4
      Displacement                         2.0L
      Fuel Type                            Gasoline
      Carburation                          Sequential MPI
Transmission                               Automatic Transmission
Curb Weight                                2742 lbs

VEHICLE ALLOWANCES                                                                        Allowances are factors influencing
                                                                                          the value of the loss vehicle when
Odometer                               12,104                                     + 228   compared to a typical vehicle. The
                                                                                          typical vehicle is a vehicle of the same
Options                                                                                   year, make, and model as the loss
  Heated Mirrors                       Reported*                                   + 49   vehicle, including average mileage,
                                                                                          and all standard equipment. These
 Reported* Option(s) added after initial valuation                                        allowances are displayed for illustrative
                                                                                          purposes only.

                                                                                          The Base Vehicle Value is calculated
                                                                                          from the comparable vehicles with
                                                                                          adjustments to reflect the loss vehicle
                                                                                          configuration


VEHICLE HISTORY SUMMARY
 Experian AutoCheck            No Title Problem Found

 Insurance Services            1 Record Found
 Organization/ National
 Insurance Crime Bureau

 National Highway Traffic      3 Recalls
 Safety Administration




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                      Page 3 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 90 of 138
                                                                      Owner: Munoz, Martishaann
                                                                      Claim: 0577347880101017-01




          VEHICLE INFORMATION
VEHICLE EQUIPMENT
                                                                      To the left is the equipment of the loss
Odometer                       12,104                                 vehicle that GEICO provided to CCC.

Transmission                   Automatic Transmission                    Standard This equipment is
                                                                         included in the base configuration of
Power                          Power Steering
                                                                         the vehicle at time of purchase.
                               Power Brakes
                                                                         Additional Equipment that is not
                               Power Windows
                                                                         Standard but was noted to be on the
                               Power Locks                               loss vehicle.

                               Power Mirrors

                               Power Trunk/Gate Release

Decor/Convenience              Air Conditioning

                               Climate Control

                               Tilt Wheel

                               Cruise Control

                               Rear Defogger

                               Intermittent Wipers

                               Console/Storage

                               Keyless Entry

                               Telescopic Wheel

                               Message Center

Seating                        Cloth Seats

                               Bucket Seats

                               Reclining/Lounge Seats

Radio                          AM Radio

                               FM Radio

                               Stereo

                               Search/Seek

                               Steering Wheel Touch Controls

                               Auxiliary Audio Connection

Wheels                         Wheel Covers

Safety/Brakes                  Air Bag (Driver Only)

                               Passenger Air Bag

                               Anti-lock Brakes (4)

                               4-wheel Disc Brakes


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 4 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 91 of 138
                                                                      Owner: Munoz, Martishaann
                                                                      Claim: 0577347880101017-01




         VEHICLE INFORMATION
VEHICLE EQUIPMENT

                               Front Side Impact Air Bags

                               Head/Curtain Air Bags

                               Backup Camera W/ Parking
                               Sensors
                               Hands Free

                               Alarm

                               Traction Control

                               Stability Control

Exterior/Paint/Glass           Dual Mirrors

                               Heated Mirrors

                               Tinted Glass

                               Clearcoat Paint

Other - Cars                   California Emissions




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                         Page 5 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 92 of 138
                                                                                                  Owner: Munoz, Martishaann
                                                                                                  Claim: 0577347880101017-01




         VEHICLE CONDITION
COMPONENT CONDITION
                                                                                                  GEICO uses condition inspection
                 Condition            Inspection Notes/Typical Vehicle             Value Impact   guidelines to rate the condition of key
                                      Description                                                 components of the loss vehicle on a
                                                                                                  three-point scale. A rating of average
Mechanical       AVERAGE              Notes: minor seepage                                $0
                                                                                                  condition results in a valuation of that
                                      Typical Vehicle Desc:
                                                                                                  component that is consistent with typical
                                      Transmission: Fluid slightly discolored.                    vehicles for that year, make and model
                                      A few areas to no seepage.                                  of vehicle. If a component is rated in
                                      Engine: Minor to no seepage. Belts                          exceptional condition, then a positive
                                      and hoses firm, and may show minimal                        monetary adjustment is made to reflect
                                      wear. Minimal to zero dirt and grease in                    the impact of that condition level on the
                                      engine compartment.                                         value of the loss vehicle. Similarly, if a
                                                                                                  component is rated in below average
Tires            AVERAGE              Notes: all 4 measure 7/32                           $0
                                                                                                  condition, then a negative monetary
                                      Typical Vehicle Desc:                                       adjustment is made to reflect the impact
                                      Rear Tires: 41% to 90% of new.                              of that condition level on the value of the
                                      Example: Typical new car tires are                          loss vehicle. Inspection Notes, if any,
                                      11/32, loss measures at 5/32 = 46%                          reflect additional observations from the
                                      (5/11)                                                      appraiser regarding the loss vehicle's
                                      Front Tires: 41% to 90% of new.                             condition. Monetary adjustments are
                                      Example: Typical new car tires are                          based upon market research consisting
                                      11/32, loss measures at 5/32 = 46%                          of data gathered from dealerships in
                                      (5/11)                                                      California.

                                                                                                  CCC makes dollar adjustments that
Paint            AVERAGE              Notes: none noted                                   $0
                                                                                                  reflect the impact the reported condition
                                      Typical Vehicle Desc:
                                                                                                  has on the value of the loss vehicle as
                                      Minimal surface chipping and/or a few
                                                                                                  compared to Average condition. These
                                      small scratches. No peeling and/or                          dollar adjustments are based upon
                                      flaking. Minor to no swirl marks. Light to                  interviews with dealerships across the
                                      no fading.                                                  United States.
Body             AVERAGE              Notes: rt qtr ding                                  $0
                                      Typical Vehicle Desc:
                                      Sheet Metal: Few to no dings. No
                                      dents. All panels intact and properly
                                      aligned.
                                      Trim: No broken and/or missing
                                      components. No dents. Few to no
                                      dings.
Glass            AVERAGE              Notes: pitting present, no cracks                   $0
                                      Typical Vehicle Desc:
                                      Light to no surface scratches. Light to
                                      no pitting.

Seats            AVERAGE              Notes: light soiling                                $0
                                      Typical Vehicle Desc:
                                      Clean to very clean with no significant
                                      tears, holes or burn marks. Light to no
                                      wear. No bare spots.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                               Page 6 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 93 of 138
                                                                                               Owner: Munoz, Martishaann
                                                                                               Claim: 0577347880101017-01




          VEHICLE CONDITION
COMPONENT CONDITION

                 Condition            Inspection Notes/Typical Vehicle          Value Impact
                                      Description

Carpets          AVERAGE              Notes: light soiling                             $0
                                      Typical Vehicle Desc:
                                      Clean to very clean with no significant
                                      tears, holes or burn marks. Light to no
                                      wear. No bare spots.
Dashboard        AVERAGE              Notes: unable to determine with debris           $0
                                      Typical Vehicle Desc:
                                      A few small and/or insignificant
                                      scratches or gouges. Minimal to no
                                      damage to firmly intact and functional
                                      components. Light wear.
Headliner        AVERAGE              Notes: light soiling                             $0
                                      Typical Vehicle Desc:
                                      Clean to very clean with no significant
                                      holes or burn marks. Light to no
                                      significant scuffing.

    Total Condition Adjustments                                                        $0




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                  Page 7 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 94 of 138
                                                                                        Owner: Munoz, Martishaann
                                                                                        Claim: 0577347880101017-01




          COMPARABLE VEHICLES
 Options                                Loss         Comp 1           Comp 2   Comp 3
                                                                                        Comp 1         Updated Date: 01/25/2017
                                       Vehicle
                                                                                        2016 Honda Civic Sedan Lx W/
 Odometer                               12,104         9,974           3,944    9,352   continuously Variable Transmission 4
 Automatic Transmission                                                                 2.0l Gasoline Sequential Mpi
                                                                                        VIN 2HGFC2F52GH522927
 Power Steering
                                                                                        Dealership Honda Of Oakland
 Power Brakes                                                                           Telephone (510) 420-9200
 Power Windows                                                                          Source Verified Sold DMV
 Power Locks                                                                            Stock # 7RCX993
 Power Mirrors                                                                          Distance from San Francisco, CA
                                                                                        7 Miles - Oakland, CA
 Power Trunk/Gate Release
                                                                                        Comp 2         Updated Date: 12/10/2016
 Air Conditioning                                                                       2016 Honda Civic Sedan Lx W/
 Climate Control                                                                        continuously Variable Transmission 4
 Tilt Wheel                                                                             2.0l Gasoline Sequential Mpi
 Cruise Control                                                                         VIN 2HGFC2F5XGH511478
                                                                                        Dealership Honda Of El Cerrito
 Rear Defogger
                                                                                        Telephone (510) 412-6100
 Intermittent Wipers                                                                    Source Verified Sold DMV
 Console/Storage                                                                        Stock # 7PIT946
 Keyless Entry                                                                          Distance from San Francisco, CA
 Telescopic Wheel                                                                       7 Miles - El Cerrito, CA
                                                                                        Comp 3         Updated Date: 01/15/2017
 Message Center
                                                                                        2016 Honda Civic Sedan Lx W/
 Cloth Seats                                                                            continuously Variable Transmission 4
 Bucket Seats                                                                           2.0l Gasoline Sequential Mpi
 Reclining/Lounge Seats                                                                 VIN 2HGFC2F56GH506956
 AM Radio                                                                               Dealership Honda Of Serramonte
                                                                                        Telephone (650) 758-4800
 FM Radio
                                                                                        Source Verified Sold DMV
 Stereo                                                                                 Stock # 7PZX135
 Search/Seek                                                                            Distance from San Francisco, CA
 CD Player                                                                              9 Miles - Daly City, CA
 Steering Wheel Touch Controls                                                          Comparable vehicles used in the
 Auxiliary Audio Connection                                                             determination of the Base Vehicle Value
 Styled Steel Wheels                                                                    are not intended to be replacement
 Wheel Covers                                                                           vehicles but are reflective of the market
                                                                                        value, and may no longer be available
 Drivers Side Air Bag
                                                                                        for sale.
 Passenger Air Bag
 Anti-lock Brakes (4)                                                                   List Price is the sticker price of an
                                                                                        inspected dealer vehicle and the
 4-wheel Disc Brakes
                                                                                        advertised price for the advertised
 Front Side Impact Air Bags
                                                                                        vehicle.
 Head/Curtain Air Bags
 Backup Camera W/ Parking                                                               Distance is based upon a straight line
                                                                                        between loss and comparable vehicle
 Sensors
                                                                                        locations.
 Hands Free
 Alarm

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                     Page 8 of 17
                     Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 95 of 138
                                                                                              Owner: Munoz, Martishaann
                                                                                              Claim: 0577347880101017-01




          COMPARABLE VEHICLES
 Options                                Loss         Comp 1           Comp 2      Comp 3
                                       Vehicle

 Traction Control
 Stability Control
 Dual Mirrors
 Heated Mirrors
 Tinted Glass
 Clearcoat Paint
 California Emissions

 Adjustments:
                     Options                              - $ 101       - $ 101      + $ 49
                     Mileage                              - $ 213       - $ 726     - $ 272


 Adjusted Comparable Value                              $ 17,186       $ 18,273    $ 16,677


 Options                                Loss         Comp 4           Comp 5
                                                                                              Comp 4         Updated Date: 01/01/2017
                                       Vehicle
                                                                                              2016 Honda Civic Sedan Lx W/
 Odometer                               12,104        10,354          32,302                  continuously Variable Transmission 4
 Automatic Transmission                                                                       2.0l Gasoline Sequential Mpi
                                                                                              VIN 2HGFC2F51GH528394
 Power Steering
                                                                                              Dealership Avery Greene Motors
 Power Brakes                                                                                 Telephone (800) 707-4733
 Power Windows                                                                                Source Verified Sold DMV
 Power Locks                                                                                  Stock # 7RVU551
 Power Mirrors                                                                                Distance from San Francisco, CA
                                                                                              20 Miles - Vallejo, CA
 Power Trunk/Gate Release
                                                                                              Comp 5         Updated Date: 01/06/2017
 Air Conditioning                                                                             2016 Honda Civic Sedan Lx W/
 Climate Control                                                                              continuously Variable Transmission 4
 Tilt Wheel                                                                                   2.0l Gasoline Sequential Mpi
 Cruise Control                                                                               VIN 2HGFC2F52GH501186
                                                                                              Dealership Concord Honda
 Rear Defogger
                                                                                              Telephone (925) 825-8000
 Intermittent Wipers                                                                          Source Verified Sold DMV
 Console/Storage                                                                              Stock # 7RIJ433
 Keyless Entry                                                                                Distance from San Francisco, CA
 Telescopic Wheel                                                                             21 Miles - Concord, CA

 Message Center                                                                               Comparable vehicles used in the
 Cloth Seats                                                                                  determination of the Base Vehicle Value
 Bucket Seats                                                                                 are not intended to be replacement
                                                                                              vehicles but are reflective of the market
 Reclining/Lounge Seats
                                                                                              value, and may no longer be available
 AM Radio                                                                                     for sale.
 FM Radio
                                                                                              List Price is the sticker price of an
 Stereo
                                                                                              inspected dealer vehicle and the
 Search/Seek

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 9 of 17
                     Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 96 of 138
                                                                                   Owner: Munoz, Martishaann
                                                                                   Claim: 0577347880101017-01




         COMPARABLE VEHICLES
 Options                                Loss         Comp 4           Comp 5       advertised price for the advertised
                                       Vehicle                                     vehicle.

 Steering Wheel Touch Controls                                                     Distance is based upon a straight line
                                                                                   between loss and comparable vehicle
 Auxiliary Audio Connection
                                                                                   locations.
 Styled Steel Wheels
 Wheel Covers
 Drivers Side Air Bag
 Passenger Air Bag
 Anti-lock Brakes (4)
 4-wheel Disc Brakes
 Front Side Impact Air Bags
 Head/Curtain Air Bags
 Backup Camera W/ Parking
 Sensors
 Hands Free
 Alarm
 Traction Control
 Stability Control
 Dual Mirrors
 Heated Mirrors
 Tinted Glass
 Clearcoat Paint
 California Emissions

 Adjustments:
                     Options                               + $ 49         + $ 49
                     Mileage                              - $ 176      + $ 1,786


 Adjusted Comparable Value                              $ 17,973       $ 16,735




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                              Page 10 of 17
                     Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 97 of 138
                                                                                               Owner: Munoz, Martishaann
                                                                                               Claim: 0577347880101017-01




         COMPARABLE VEHICLES
        COMPARABLE VEHICLE SUMMARY                                                             The following comparable vehicle(s)
                                                                                               were used to determine this Base
     Source              Comparable Vehicle                           Price   Adjusted Comp
                                                                                               Vehicle Value by computing the
                                                                                       Value   arithmetic average of the adjusted
                                                                                               values of the comparable vehicles.
1    Verified Sold       2016 Honda Civic Sedan                   $ 17,500          $ 17,186
                                                                                               Details on these comparable vehicles
     DMV                 Lx W/continuously                           (Sold)
                                                                                               are in the Comparable Vehicles section.
                         Variable Transmission 4
                         2.0l Gasoline Sequential
                         Mpi

2    Verified Sold       2016 Honda Civic Sedan                   $ 19,100          $ 18,273
     DMV                 Lx W/continuously                           (Sold)
                         Variable Transmission 4
                         2.0l Gasoline Sequential
                         Mpi

3    Verified Sold       2016 Honda Civic Sedan                   $ 16,900          $ 16,677
     DMV                 Lx W/continuously                           (Sold)
                         Variable Transmission 4
                         2.0l Gasoline Sequential
                         Mpi

4    Verified Sold       2016 Honda Civic Sedan                   $ 18,100          $ 17,973
     DMV                 Lx W/continuously                           (Sold)
                         Variable Transmission 4
                         2.0l Gasoline Sequential
                         Mpi

5    Verified Sold       2016 Honda Civic Sedan                   $ 14,900          $ 16,735
     DMV                 Lx W/continuously                           (Sold)
                         Variable Transmission 4
                         2.0l Gasoline Sequential
                         Mpi

     Base Vehicle Value                                        $ 17,369.00




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                        Page 11 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 98 of 138
                                                                                                Owner: Munoz, Martishaann
                                                                                                Claim: 0577347880101017-01




         VALUATION NOTES
03/06/2017 17:32 - POADJ CHANGE REQUESTED BY: BAPTISTA,JOE
                                                                                                Regulations concerning vehicle value
03/06/2017 17:32 - Condition Ratings changed after Valuation                                    include California Code of Regulations
03/06/2017 17:32 - Sales Tax data modified after Valuation                                      10 CA ADC 2695.

03/06/2017 17:32 - Sales Tax Rate was: 8.5000. is: 0

03/06/2017 17:32 - Pre/Post Tax data modified after Valuation

03/01/2017 12:58 - POADJ CHANGE REQUESTED BY: BAPTISTA,JOE

03/01/2017 12:58 - Options added :[Heated Mirrors,California Emissions]
03/01/2017 12:58 - Post Valuation Adjustment entered for:

03/01/2017 12:58 - Condition Comments changed after Valuation

03/01/2017 12:58 - Condition Ratings changed after Valuation

03/01/2017 12:58 - AppraiserLastName changed, Old : BAPTISTA with New :

03/01/2017 12:58 - AppraiserFirstName changed, Old : JOEL with New :

03/01/2017 12:58 - User has changed one or more of the below mentioned items:
Appraiser, Insured, Owner, Loss Type, Coverage, Lease, Third Party

This Market Valuation Report has been prepared exclusively for use by GEICO, and no
other person or entity is entitled to or should rely upon this Market Valuation Report and/or
any of its contents. CCC is one source of vehicle valuations, and there are other valuation
sources available.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                         Page 12 of 17
                    Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 99 of 138
                                                                                Owner: Munoz, Martishaann
                                                                                Claim: 0577347880101017-01


SUPPLEMENTAL INFORMATION
        CARRIER INFORMATION
Prepared for:      GEICO


Web:               Get back on the road fast!
GEICO offers an easy-to-use service designed to help you save time and money.
Simply visit www.geico.com/replaceyourcar today or call
(877)-638-4119 to get started!!




        VEHICLE HISTORY INFORMATION
VINguard®
VINguard® Message: VINguard has decoded this VIN without any errors

 ISO Vehicle History:
 Number of times reported to ISO:               1
 ISO's file number:                             H0253449300
 Loss date:                                     02/24/2017
 Phone:                                         8585138585
 Claim ref:                                     0577347880101017




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 13 of 17
                   Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 100 of 138
                                                                                             Owner: Munoz, Martishaann
                                                                                             Claim: 0577347880101017-01


SUPPLEMENTAL INFORMATION
                                                                                             CCC provides GEICO information reported
           EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                             by Experian regarding the 2016 Honda
                                                                                             Civic Sedan (19XFC2F55GE245085). This
TITLE CHECK                                  RESULTS FOUND                                   data is provided for informational purposes.
                                                                                             Unless otherwise noted in this Valuation
Abandoned                                      No Abandoned Record Found
                                                                                             Detail, CCC does not adjust the value of the
Damaged                                        No Damaged Record Found                       loss vehicle based upon this information.
Fire Damage                                    No Fire Damage Record Found                   LEGEND :
Grey Market                                    No Grey Market Record Found                      No Event Found
Hail Damage                                    No Hail Damage Record Found                      Event Found
Insurance Loss                                 No Insurance Loss Record Found                   Information Needed
Junk                                           No Junk Record Found                          TITLE CHECK
Rebuilt                                        No Rebuilt Record Found                       THIS VEHICLE CHECKS OUT
Salvage                                        No Salvage Record Found                       AutoCheck's result for this loss vehicle
                                                                                             show no significant title events. When
EVENT CHECK                                  RESULTS FOUND                                   found, events often indicate automotive

NHTSA Crash Test Vehicle                                                                     damage or warnings associated with the
                                               No NHTSA Crash Test Vehicle Record Found
                                                                                             vehicle.
Frame Damage                                   No Frame Damage Record Found
                                                                                             EVENT CHECK
Major Damage Incident                          No Major Damage Incident Record Found
                                                                                             THIS VEHICLE CHECKS OUT
Manufacturer Buyback/Lemon                     No Manufacturer Buyback/Lemon Record Found
                                                                                             AutoCheck's result for this loss vehicle
Odometer Problem                               No Odometer Problem Record Found              show no historical events that indicate
Recycled                                       No Recycled Record Found                      a significant automotive problem. These
Water Damage                                                                                 problems can indicate past previous
                                               No Water Damage Record Found
                                                                                             car damage, theft, or other significant
Salvage Auction                                No Salvage Auction Record Found
                                                                                             problems.

VEHICLE INFORMATION                          RESULTS FOUND                                   VEHICLE INFORMATION

Accident                                                                                     THIS VEHICLE CHECKS OUT
                                               No Accident Record Found
                                                                                             AutoCheck's result for this loss vehicle
Corrected Title                                No Corrected Title Record Found
                                                                                             show no vehicle information that indicate
Driver Education                               No Driver Education Record Found              a significant automotive problem. These
Fire Damage Incident                           No Fire Damage Incident Record Found          problems can indicate past previous
Lease                                          No Lease Record Found                         car damage, theft, or other significant
                                                                                             problems.
Lien                                           No Lien Record Found
Livery Use                                                                                   ODOMETER CHECK
                                               No Livery Use Record Found
Government Use                                                                               THIS VEHICLE CHECKS OUT
                                               No Government Use Record Found
                                                                                             AutoCheck's result for this loss vehicle
Police Use                                     No Police Use Record Found
                                                                                             show no indication of odometer rollback
Fleet                                          No Fleet Record Found                         or tampering was found. AutoCheck
Rental                                         No Rental Record Found                        determines odometer rollbacks by
Fleet and/or Rental                                                                          searching for records that indicate
                                               No Fleet and/or Rental Record Found
                                                                                             odometer readings less than a previously
Repossessed                                    No Repossessed Record Found
                                                                                             reported value. Other odometer events
Taxi use                                       No Taxi use Record Found                      can report events of tampering, or possible
Theft                                          No Theft Record Found                         odometer breakage.
Fleet and/or Lease                             No Fleet and/or Lease Record Found
Emissions Safety Inspection                    No Emissions Safety Inspection Record Found
Duplicate Title                                No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 14 of 17
                        Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 101 of 138
                                                                                                                                   Owner: Munoz, Martishaann
                                                                                                                                   Claim: 0577347880101017-01


SUPPLEMENTAL INFORMATION
            FULL HISTORY REPORT RUN DATE: 03/06/2017

  Below are the historical events for this vehicle listed in chronological order.

EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
DATE              FOUND                                   READING             SOURCE                               DETAIL

09/24/2016        CA                                                    8     Motor Vehicle Dept.                  ODOMETER READING
                                                                                                                   FROM DMV
10/13/2016        CA                                                          Motor Vehicle Dept.                  TITLE (Lien Reported)
                                                                                                                   (Lease Reported)
10/13/2016        SAN FRANCISCO,                                              Motor Vehicle Dept.                  REGISTRATION EVENT/
                  CA                                                                                               RENEWAL (Lease
                                                                                                                   Reported)

AUTOCHECK TERMS AND CONDITIONS:

Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources
where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
epidemics, riots and strikes.


These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 15 of 17
                   Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 102 of 138
                                                                                                 Owner: Munoz, Martishaann
                                                                                                 Claim: 0577347880101017-01


SUPPLEMENTAL INFORMATION
                                                                                                The National Highway Traffic Safety
       NHTSA VEHICLE RECALL                                                                     Administration has issued 3 safety related
                                                                                                recall notices that may apply to the above
                                                                                                valued vehicle.
NHTSA Campaign ID : 16V074000
Mfg's Report Date : FEB 08, 2016
Component : ENGINE AND ENGINE COOLING:ENGINE
Potential Number Of Units Affected : 42129
Summary : Honda (American Honda Motor Co.) is recalling certain model year 2016 Civic
vehicles manufactured September 22, 2015, to February 3, 2016 and equipped with 2.0L
engines. The affected vehicles have engines with piston assemblies that may have been
manufactured without a piston wrist pin circlip or with an incorrectly installed piston wrist
pin circlip.
Consequence : If a circlip is missing or incorrectly installed, the piston wrist pin may not
be secure and may drift and damage the engine cylinder causing the engine to seize, and
increasing the risk of a crash or a fire.
Remedy : Honda will notify owners, and dealers will inspect and replace the piston
assemblies and damaged engine components, as necessary, free of charge. Parts
are expected to be available in the Summer of 2016. Owners were mailed an interim
notification beginning March 31, 2016, and will be mailed a second notice when parts
are available. Owners may contact Honda customer service at 1-888-234-2138. Honda's
number for this recall is JX9.
Dates Of Manufacture : SEP 21, 2015 to FEB 02, 2016
Manufacturer Recall No. : JX9




NHTSA Campaign ID : 16V526000
Mfg's Report Date : JUL 10, 2016
Component : EXTERIOR LIGHTING
Potential Number Of Units Affected : 11846
Summary : American Honda Motor Co. (Honda) is recalling certain model year 2016 Civic
2-Door vehicles manufactured February 23, 2016, through May 20, 2016. The affected
vehicles may have a damaged LED side marker light circuit board inside the taillight
assembly, making the marker light inoperable. As such, these vehicles fail to comply
with the requirements of Federal Motor Vehicle Safety Standard (FMVSS) number 108,
"Lamps, Reflective Devices, and Assoc. Equipment."
Consequence : If a side marker light does not function, vehicle visibility can be decreased
to other drivers, increasing the risk of a crash.
Remedy : Honda will notify owners, and dealers will inspect both the taillight assemblies,
replacing them as necessary, free of charge. The recall began on August 31, 2016.
Owners may contact Honda customer service at 1-888-234-2138. Honda's number for this
recall is KB8.
Dates Of Manufacture : FEB 22, 2016 to MAY 19, 2016
Manufacturer Recall No. : KB8


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 16 of 17
                   Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 103 of 138
                                                                                             Owner: Munoz, Martishaann
                                                                                             Claim: 0577347880101017-01


SUPPLEMENTAL INFORMATION
NHTSA Campaign ID : 16V725000
Mfg's Report Date : OCT 10, 2016
Component : PARKING BRAKE
Potential Number Of Units Affected : 350083
Summary : Honda (American Honda Motor Co.) is recalling certain model year 2016
Honda Civic two door and four door 1.5L turbo and 2.0L vehicles. The electric parking
brake (EPB) may not engage if it is applied immediately after turning the ignition off.
Consequence : If the EPB is not applied, the vehicle may roll away, increasing the risk of
a crash.
Remedy : Honda will notify owners, and dealers will update the vehicle's software to
allow the EPB to engage immediately after the ignition is turned off, free of charge. The
recall began on November 8, 2016. Owners may contact Honda customer service at
1-888-234-2138. Honda's number for this recall is KC6.
Dates Of Manufacture : MAR 16, 2015 to OCT 02, 2016
Manufacturer Recall No. : KC6




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                               Page 17 of 17
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 104 of 138




                       EXHIBIT E
      Case 4:19-cv-03768-HSG  Document 1 Filed 06/27/19 Page 105 of 138
                           ___________________________________________
                                       GEICO General Insurance Company
                                 ___________________________________________


  Attn: Salvage Department, PO BOX 13528
  Macon, GA 31208-3528




                                                                                  3/8/2017




  Martishaann Munoz
  852 Avenue D
  San Francisco CA 94130--2002




  Dear Martishaann Munoz,

  The enclosed “Total Loss Settlement Explanation” is a breakdown of your vehicle’s
  settlement. For your convenience, the Market Valuation is available on GEICO.com. The Net
  Settlement Amount is the Base Value of your vehicle, plus any applicable fees and
  adjustments. If you have any questions, please contact me at 707-684-9814. You can also
  access your claim information at GEICO.com.

  Sincerely,


  Kimberly Chancey
  707-684-9814


  Encl:     SHCL30 CA




EC0977 (12/2014)
             Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 106 of 138



                                TOTAL LOSS SETTLEMENT EXPLANATION

Date                          March 8, 2017
Accident Date                 February 24, 2017
Claim Number                  057734788-0101-017
Company                       GEICO General Insurance Company
Vehicle:                      2016 HONDA Civic Sedan LX w/Continuously Variable Transmissio
VIN:                          19XFC2F55GE245085

Dear: Martishaann Munoz,

This is a brief explanation of your claim settlement:

Base Value:                                                    $17,369.00
Value Added:                                                        $0.00
Condition Adjustment:                                               $0.00
Agreed Value:                                                  $17,369.00
Less Retention Amount:                                              $0.00
Tax 0.000%                                                          $0.00
Total From CCC:                                                $17,369.00
State and Local Regulatory Fees:                                 $159.00
Post-Tax Adjustment:                                                $0.00
Less Deductible:                                                $1,000.00
Less % Negligence 0%                                                $0.00
Net Settlement Amount:                                         $16,528.00
Towing Charges:                                                     $0.00
Storage Charges:                                                    $0.00


State law requires that owners of total loss or salvage motor vehicles apply for a salvage certificate from the
Department of Motor Vehicles within 10 days after a total loss settlement. A salvage certificate may affect the
loss vehicle’s future resale and/or insured value.

Does Apply                            Does Not Apply



Unused license fees may be reimbursable from the Department of Motor Vehicles.
You will receive a copy of your vehicle evaluation report.

Adjuster Kimberly Chancey                               Telephone No. 707-684-9814

Customer’s Signature _____________________________________________________

 Pursuant to the California State Regulation R 2695.8 of the Fair Claims Practice Act, The following applies
 to our policyholders: "In first party automobile total loss claims, every insurer shall provide notice to the
 insured at the time the settlement payment is sent or final settlement offer is made that if notified by the
 insured within thirty-five (35) calendar days after the insured reviews the claim payment or final settlement
 offer that he or she cannot purchase a comparable automobile for the gross settlement amount, the insurer
 will reopen its claim file."




 CL-30 CA (10-13)
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 107 of 138




                       EXHIBIT F
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 108 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 109 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 110 of 138




                      EXHIBIT G
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   111 of 138
                                                                           Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                            Case No. 16-62942-Civ-DIMITROULEAS

   KERRY ROTH, on behalf of herself and
   all others similarly situated,

                Plaintiff,

        vs.
   GEICO GENERAL INSURANCE
   COMPANY,

                 Defendant.




        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
           DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          THIS CAUSE is before the Court upon Plaintiff Kerry Roth (“Roth” or “Plaintiff”)’s

   Motion for Summary Judgment [DE 152] and Defendant GEICO General Insurance Company

   (“GEICO” or “Defendant”)’s Motion for Summary Judgment [DE 151], both filed on April 20,

   2018. The Court has carefully considered the Motions [DE’s 151, 152], the Responses [DE’s

   171, 172], and the Replies [DE’s 188, 190], argument by counsel at the hearing on June 8, 2018,

   and the record herein. The Court is otherwise fully advised in the premises.


          I.      BACKGROUND:

          This case arises out of GEICO’s alleged failure to pay state and local sales tax and title

   transfer fees in the settlement of total loss claims on leased vehicles.

          Plaintiff Roth filed a putative state court class action against Defendant GEICO and

   related entities in Florida state court on August 30, 2016, which she replaced on November 8,

                                                     1
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   112 of 138
                                                                           Page 2 of 11



   2016 with an Amended Class Action Complaint, and which she replaced on November 16, 2016

   with a Second Amended Class Action Complaint. See [DE 1-2] at pp. 85-115. The Second

   Amended Complaint alleged two counts: Count I for breach of contract, and Count II for

   declaratory relief. Defendants removed the case to federal court on December 14, 2016,

   pursuant to the Class Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. §§ 1332(d), 1453.

           On January 24, 2017, the Court entered an Order Granting Defendants’ Partial Motion to

   Dismiss Plaintiff’s Class Action Complaint. See [DE 14]. Therein, the Court dismissed all

   Defendants other than GEICO General Insurance Company for lack of standing, as Plaintiff

   alleged no contract with any other Defendant. See id. The Court also dismissed Count II for

   declaratory relief. See id.

           Accordingly, Plaintiff is proceeding on her breach of contract claim, as set forth in Count

   I of the Second Amended Complaint, alleging that GEICO does not include sales tax or title

   transfer fees in its Actual Cash Value payments made to insureds in settlement of total loss

   claims, in violation of GEICO’s policy language.

           On May 4, 2018, the Court entered an Order Granting Plaintiff’s Motion for Class

   Certification. See [DE 165]. On May 18, 2018, the Court approved the form and manner of class

   notice. See [DE 211]. Plaintiff provided notice to the class by before June 1, 2018, and requests

   to exclude must be postmarked no later than July 2, 2018. See [DE 234].

           Both sides now move for summary judgment in this action. In conjunction with the

   instant summary judgment motions, the parties have provided in their respective Statements of

   Material Facts and responses thereto [DE 151-1; DE 183; DE 188-1; DE 153; DE 171-1; DE




                                                    2
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   113 of 138
                                                                           Page 3 of 11



   191] 1 various factual assertions that are supported by the record. In some instances, the parties

   have not contested their adversaries’ assertions. The Court will deem any uncontested factual

   assertions supported by the record to be admitted. See S.D. Fla. L.R. 56.1(b); Fed. R. Civ. P.

   56(c), (e).

           II.      LEGAL STANDARD

           Under Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

   summary judgment if the movant shows that there is no genuine dispute as to any material fact

   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant

   bears “the stringent burden of establishing the absence of a genuine issue of material fact.”

   Suave v. Lamberti, 597 F. Supp. 2d 1312, 1315 (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett,

   477 U.S. 317, 323 (1986)).

           The movant “bears the initial responsibility of informing the district court of the basis for

   its motion, and identifying those portions of [the record] which it believes demonstrate the

   absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323. To discharge this

   burden, the movant must point out to the Court that there is an absence of evidence to support the

   nonmoving party’s case. Id. at 325. After the movant has met its burden under Rule 56(c), the

   burden of production shifts, and the nonmoving party “must do more than simply show that there

   is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

   Radio Corp., 475 U.S. 574, 586 (1986). The non-moving party must come forward with

   “specific facts showing a genuine issue for trial.” Matsushita, 475 U.S. at 587.


   1
    The parties’ Statements of Material Facts and responses thereto [DE 151-1; DE 183; DE 188-1; DE 153; DE 171-1;
   DE 191] include various citations to specific portions of the record. Any citations herein to the Statements of
   Material and responses should be construed as incorporating those citations to the record.

                                                         3
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   114 of 138
                                                                           Page 4 of 11



           “A fact [or issue] is material for the purposes of summary judgment only if it might

   affect the outcome of the suit under the governing law.” Kerr v. McDonald’s Corp., 427 F.3d

   947, 951 (11th Cir. 2005) (internal quotations omitted). Furthermore, “[a]n issue [of material

   fact] is not ‘genuine’ if it is unsupported by the evidence or is created by evidence that is ‘merely

   colorable’ or ‘not significantly probative.’” Flamingo S. Beach I Condo. Ass’n, Inc. v. Selective

   Ins. Co. of Southeast, 492 F. App’x 16, 26 (11th Cir. 2013) (quoting Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 249–50 (1986)). “A mere scintilla of evidence in support of the nonmoving

   party’s position is insufficient to defeat a motion for summary judgment; there must be evidence

   from which a jury could reasonably find for the non-moving party.” Id. at 26-27 (citing

   Anderson, 477 U.S. at 252). Accordingly, if the moving party shows “that, on all the essential

   elements of its case on which it bears the burden of proof at trial, no reasonable jury could find

   for the nonmoving party” then “it is entitled to summary judgment unless the nonmoving party,

   in response, comes forward with significant, probative evidence demonstrating the existence of a

   triable issue of fact.” Rich v. Sec’y, Fla. Dept. of Corr., 716 F.3d 525, 530 (11th Cir. 2013)

   (citation omitted).

          III.    DISCUSSION

          On May 14, 2015, Plaintiff Roth entered into a lease agreement for an Audi A3. See [DE

   152-19]. Plaintiff’s leased vehicle was insured by Defendant GEICO’s private passenger auto

   policy (the “Policy”). In June 2016, Plaintiff damaged her vehicle in an automobile accident,

   and she sought to recover under her GEICO Policy. Plaintiff submitted a claim for physical

   damage to her vehicle, and GEICO determined Plaintiff’s vehicle to be a total loss.




                                                    4
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   115 of 138
                                                                           Page 5 of 11



          The issue in this case is whether Plaintiff is entitled to sales tax and title transfer fees in

   addition to what Defendant paid her for the value of her total loss leased vehicle. Plaintiff seeks

   sales tax damages in the amount of tax she would incur if she were to buy her vehicle and title

   transfer fee damages in the minimum amount owed for the purchase of an owned vehicle

   ($75.25).

          Defendant argues in its summary judgment motion that GEICO is entitled to summary

   judgment in its favor because GEICO’s insurance policy and Florida law are clear that neither

   sales tax or title transfer fees are covered and therefore Plaintiff cannot demonstrate a breach of

   contract or damages. In contrast, Plaintiff argues in her summary judgment motion that she is

   entitled to summary judgment in her favor because GEICO violated the Policy terms and well-

   settled Florida law by refusing to pay all replacement costs – specifically, sales tax and title

   transfer fees –necessary to replace the total loss vehicle. For the reasons set forth below, the

   Court agrees with Plaintiff and will therefore grant Plaintiff’s summary judgment motion and

   deny Defendant’s summary judgment motion.

          Under Florida law, to prevail in an action for breach of contract, the plaintiff must prove:

   (1) a valid contract; (2) a material breach; and (3) damages. Beck v. Lazard Freres & Co., LLC,

   175 F.3d 913, 914 (11th Cir. 1999) (citing Abruzzo v. Haller, 603 So. 2d 1338, 1340 (Fla. Dist.

   Ct. App. 1992)). Additionally, Florida law requires that the Court begin with interpreting the

   insurance policy with the plain meaning of the policy, and that any ambiguities in the policy

   shall be construed against the insurer and in favor of the insured and coverage. See, e.g., Altman

   Contractors, Inc. v. Crum & Forster Specialty Ins. Co., 832 F.3d 1318, 1322 (11th Cir. 2016);




                                                      5
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   116 of 138
                                                                           Page 6 of 11



   Prudential Prop. & Cas. Ins. Co. v. Swindal, 622 So.2d 467, 470 (Fla. 1993). Keeping these

   legal standards in mind, the Court turns to the language of the Policy at issue.

           The relevant section of the Policy is “Section III – PHYSICAL DAMAGE

   COVERAGES,” subtitled “Your Protection For Loss Or Damage To Your Car,” which

   protected Plaintiff against loss or damage to her Vehicle at the time of the Accident. See [DE

   153-1] at 13. Damage to Plaintiff’s Vehicle associated with the Accident was covered under the

   “Collision” provision of Section III. Pursuant to this provision, GEICO is responsible for paying

   “collision loss to the owned auto for the amount of each loss less the applicable deductible.” The

   Policy defines a “Loss” as “direct and accidental loss of or damage to: (a) An owned or non-

   owned auto, including its equipment.” Id. at 14. In the event of a loss, the Policy provides that

   the limit of GEICO’s liability for the loss:

           1.     is the actual cash value of the property at the time of the loss.

           2.     Will not exceed the prevailing competitive price to repair or replace the property
                  at the time of loss, . . . with other of like kind and quality and will not include
                  compensation for any diminution of value that is claimed to result from the loss.

                                                 ***
                  Actual cash value or betterment of property will be determined at the time of
                  the loss and will include an adjustment for depreciation/betterment and for the
                  physical condition of the property.
   Id. at 15.

           The term “actual cash value” (hereinafter, sometimes abbreviated by the Court as

   “ACV”) is defined in the Policy as “the replacement cost of the auto or property less depreciation

   or betterment.” Id. at 13. Importantly for the Court’s analysis herein, the Policy does not

   distinguish between the ACV and replacement costs for owned, financed, or leased vehicles, and

   provides no notice to GEICO’s insureds that their leased vehicles will be valued differently


                                                    6
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   117 of 138
                                                                           Page 7 of 11



   based on whether they were leased. Rather, the Policy provides notice of just the opposite: the

   Policy defines owned, financed, and leased vehicles to all be considered “owned autos” under the

   Policy. There are no separate provisions in the Policy that apply to owned vehicles only,

   financed vehicles only, or leased vehicles only. Additionally, GEICO charges its insureds the

   same premiums under the Policy for owned, financed, and leased vehicles. Furthermore, nothing

   in the Policy requires a leased vehicle insured to replace their total loss vehicle with another

   leased vehicle, or even to replace her total loss with any vehicle at all. 2

            Plaintiff asserts that sales tax and title transfer fees are mandatory, necessarily included in

   the replacement costs of a total loss vehicle, and therefore are components of actual cash value

   under the Policy. The Court agrees. Sales tax and title transfer fees are mandatory fees imposed

   by Florida law on the replacement of all vehicles. See Fla. Stat. § 212.05 (sales tax); § 319.34

   (title transfer fee). 3 Further, settled law in the Eleventh Circuit, applying Florida law, is that

   when an insurer provides an actual cash value insurance policy covering the cost to repair or

   replace damaged insured property, it must pay all of the costs that are included in the cost of

   replacement or repair of the property. See Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305 (11th

   Cir. 2008) (“[T]axes are not unambiguously excluded from actual cash value coverage. . . [p]art

   of ‘the cost’ of new materials is the taxes paid to purchase those materials”).

            In the summary judgment decision in Bastian v. United Services Automobile Assn., 150

   F. Supp. 3d 1284, 1290 (M.D. Fla. 2015) in favor of the plaintiffs insureds and against defendant

   insurance company, the district court agreed “with the Eleventh Circuit’s easily-reached



   2 In fact, many leased vehicle insureds replaced their total loss with an owned vehicle.
   3 The title transfer fee for purchasing a replacement vehicle is a minimum of $75.25. The title transfer fee for
   leasing a replacement vehicle is a minimum of $54.25.
                                                             7
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   118 of 138
                                                                           Page 8 of 11



   conclusion [in Mills] that state and local taxes are part of the cost of replacing an item.” 4 While

   Defendant is correct that Bastian is distinguishable as it involved owned vehicles being replaced

   with owned vehicles, whereas Plaintiff Roth’s vehicle was a leased vehicle and she replaced it

   with a leased vehicle, the Court finds Bastian to be persuasive here. In Bastian, USAA’s

   insurance policy defined “[a]ctual cash value” as “the amount it would cost, at the time of loss,

   to buy a comparable vehicle. As applied to your covered auto, a comparable vehicle is one of the

   same make, model, model year, body type, and options with substantially similar mileage and

   physical condition.” Bastian, 150 F. Supp. 3d at 1289. Here, GEICO’s Policy defines actual

   cash value as “the replacement cost of the auto or property less depreciation or betterment.” [DE

   153-1] at 13. The relevant policy language at issue in the two cases is comparable in meaning

   and application.

           The plain language of the Policy explicitly treats all vehicles as “owned.” Moreover, for

   purposes of ACV and replacement cost under the Policy, the replacement costs for both owned

   and leased vehicles is based on the price to purchase a replacement vehicle (i.e, “the prevailing

   competitive price to repair or replace the property . . . with other of like kind and quality.”).

   Plaintiff submits GEICO’s two Market Valuation Reports for Plaintiff Roth’s vehicle. Compare

   [DE 152-9] with [DE 152-11]. The first Market Valuation Report was created before GEICO

   realized that Plaintiff’s vehicle was a lease. The first report valued Plaintiff’s vehicle at

   $23,947.00 and added sales tax in the amount of 6% of that valuation, an amount of $1,436.82.

   [DE 152-11]. After determining that Plaintiff’s vehicle was a lease, Defendant created a second

   report, in which it kept the vehicle valuation exactly the same ($23,947.00) -- with the sole

   4 Further, a policy’s failure to address limitations on the payment of sales tax must be construed in favor of the
   insured. See Bastian, 150 F. Supp 3d at 1295 (“At best, the Policy says nothing on the topic, which the Court should
   construe in favor of the insured.”); see also Mills, 511 F.3d at 1305.
                                                            8
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   247 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   119 of 138
                                                                           Page 9 of 11



   exception that it excluded the 6% sales tax. Thus, pursuant to the Policy, Defendant pays on

   leased vehicle total loss claim based on the market value on the date of the loss to purchase a

   replacement vehicle of the same make, model, and condition, not the cost to lease a replacement

   vehicle. As explained supra, the cost to purchase a replacement vehicle includes all costs

   necessarily included in the replacement costs of a total loss vehicle Mills and Bastian.

   Accordingly, as sales tax and title transfer fees are mandatory, necessarily included in the

   replacement costs of a total loss vehicle, the Court concludes that they are components of actual

   cash value under the Policy and are therefore due to be paid to the insured under the Policy,

   regardless of whether the vehicle is owned, financed, or leased. 5 Therefore, GEICO’s failure to

   pay leased vehicle total loss insureds sale tax in the amount of 6% of the value of the vehicle

   (plus any local taxes) and title transfer fees in the amount of $75.25 constitutes a material breach

   of contract.

            While GEICO complies with its Policy provisions (and the mandates of Mills and

   Bastian) by paying sales tax of a minimum of 6% of the total loss vehicle value on vehicles that

   are owned outright or financed by the insured, GEICO violates its Policy provisions (and the

   mandates of Mills and Bastian) by refusing to pay full sales taxes on leased vehicles. 6 Further,

   regarding title transfer fees owed under the Policy, GEICO does not pay title transfer fees on any

   total loss vehicles, regardless of whether the total loss vehicle is leased, owned, or financed, in

   violation of the Policy provisions defining all vehicles as owned vehicles and requiring payment



   5 GEICO’s reliance on Fla. Stat § 626.9743(9) is unavailing, as that statute cannot limit coverage to less than what is
   provided for in the Policy. See, e.g., Bastian, 150 F. Supp 3d at 1295.
   6 GEICO’s admitted practice of conditioning the payment of the sales tax component of ACV for leased vehicle
   total loss claims on whether the insured paid in the past, at lease inception, 100% of sales tax that would be due over
   the life of the lease is not supported by the Policy terms or Florida law.

                                                             9
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 247
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   120 of 138
                                                                           Page 10 of 11



    of replacement costs be paid as part of ACV, as well as violating the mandates of Mills and

    Bastian.

             Regarding damages, the third and final element of a breach of contract claim, Defendant

    contends that Plaintiff did not incur any damages, as she did not purchase the vehicle she totaled

    nor did she purchase her replacement vehicle. The Court disagrees. As noted by the Court,

    supra, nothing in the Policy requires a leased vehicle insured to replace their total loss vehicle

    with another leased vehicle, or even to replace her total loss with any vehicle at all. The damage

    to Plaintiff is the amount that she was underpaid by Defendant compared to the amount owed to

    her under the Policy. 7 Here, as to Plaintiff Roth, the amount of damages is $1,436.82 in sales tax

    and $75.25 in title transfer fees.

             IV.      CONCLUSION

             Sales tax and title transfer fees are mandatory parts of the replacement cost under the

    GEICO Policy for Plaintiff Roth’s (and the class members’) leased total loss vehicle and

    therefore are components of “actual cash value” under the Policy. Accordingly, GEICO’s failure

    to pay leased vehicle total loss insureds sale tax in the amount of 6% of the value of the vehicle

    (plus any local taxes) and title transfer fees in the amount of $75.25 constitutes a breach of

    contract.

             For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1.       Plaintiff Kerry Roth’s Motion for Summary Judgment [DE 152] is GRANTED;

             2.       Defendant GEICO General Insurance Company’s Motion for Summary Judgment

                      [DE 151] is DENIED;

    7
     While it is not necessary to the Court’s analysis of whether Plaintiff was damaged by the breach of contract, the
    Court notes that Plaintiff submitted record evidence that she paid sales tax and title transfer fees on the replacement
    of her total loss leased vehicle.
                                                              10
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 247
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               06/14/2018
                                                                   121 of 138
                                                                           Page 11 of 11



           3.      Plaintiff Roth is entitled to damages in the amount of $1,436.82 in sales tax,

                   which is 6% of the value of Plaintiff’s total loss vehicle; and the amount of $75.25

                   in title transfer fees, which is the minimum amount of title transfer fees that are

                   due on the purchase of a replacement vehicle.

           4.      Class members are entitled to damages in the amount of 6% of the value of

                   Plaintiff’s total loss vehicle (plus any applicable local taxes); and the amount of

                   $75.25 in title transfer fees.

           5.      Within sixty (60) days from the expiration of the July 2, 2018 deadline to opt out

                   of the class, the parties shall jointly submit a proposed final judgment to the

                   Court.

           6.      The July 13, 2018 calendar call is CANCELLED.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

    this 13th day of June, 2018.




    Copies provided to:

    Counsel of record




                                                     11
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 122 of 138




                      EXHIBIT H
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   123 of 138
                                                                           Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                             Case No. 16-62942-Civ-DIMITROULEAS

   KERRY ROTH, on behalf of herself and
   all others similarly situated,

                Plaintiff,

        vs.
   GEICO GENERAL INSURANCE
   COMPANY; GOVERNMENT
   EMPLOYEES INSURANCE COMPANY;
   GEICO INDEMNITY COMPANY; and
   GEICO CASUALTY COMPANY,

                 Defendants.




        ORDER GRANTING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION


          THIS CAUSE is before the Court on Plaintiff Kerry Roth (“Plaintiff” or “Roth”)’s

   Motion for Class Certification [DE 46/47] (the “Motion”). The Court has carefully considered

   the Motion, Defendant GEICO General Insurance Company (“Defendant” or “GEICO”)’s

   Response in Opposition [DE 77], Plaintiff’s’ Reply [DE 114], the exhibits submitted in the

   record, and is otherwise fully advised in the premises.

                                       I.      BACKGROUND

          Plaintiff filed a putative state court class action against GEICO in Florida state court on

   August 30, 2016, which she replaced on November 8, 2016 with an Amended Class Action

   Complaint, and which she replaced on November 16, 2016 with a Second Amended Class Action

   Complaint. See [DE 1-2] at pp. 85-115. The Second Amended Complaint alleged two counts:
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   124 of 138
                                                                           Page 2 of 13



   Count I for breach of contract, and Count II for declaratory relief. Defendant removed the case

   to federal court on December 14, 2016, pursuant to the Class Action Fairness Act of 2005

   (“CAFA”). See 28 U.S.C. §§ 1332(d), 1453. See [DE 1]. On January 24, 2017, the Court

   dismissed Count II for declaratory relief. See [DE 14]. Accordingly, Plaintiff is proceeding

   solely on the breach of contract claim in Count I.

           Plaintiff’s breach of contract claim arises out of GEICO’s alleged failure to pay state and

   local sales tax and title transfer fees (“title fees”) in the settlement of total loss claims on leased

   vehicles. Plaintiff alleges that GEICO does not include sales tax or title fees in its Actual Cash

   Value (“ACV”) payments made to insureds in settlement of total loss claims on leased vehicles,

   in violation of GEICO’s policy language. Plaintiff contends that, while the GEICO policies

   provide that leased and owned vehicles are treated the same, and the premiums and underwriting

   auto policies for leased and owned vehicles are the same, GEICO arbitrarily reduces coverage to

   insureds with leased vehicle total loss claims compared to insureds with owned vehicle total loss

   claims by failing to pay the sales tax and title fees on total losses of leased vehicles.

           In the instant Motion, Plaintiff seeks class certification and appointment of class counsel

   under Fed. R. Civ. P. 23(a), (b)(3), and (g).

                                   II.      STANDARD OF REVIEW

           In deciding whether to certify a class, a district court has broad discretion. Washington v.

   Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1569 (11th Cir. 1992). A class action may

   only be certified if the court is satisfied, after a rigorous analysis, that the prerequisites of Rule

   23 have been met. Gilchrist v. Bolger, 733 F.2d 1551, 1555 (11th Cir. 1984). Although a district

   court is not to determine the merits of a case at the certification stage, “it may be necessary for

   the court to probe behind the pleadings before coming to rest on the certification question.” Id. at
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   125 of 138
                                                                           Page 3 of 13



   1570 n.11 (quoting Gen. Tel. Co. v. Falcon, 457 U.S. 147, 160 (1982)). A court “may look

   beyond the allegations of the complaint in determining whether a motion for class certification

   should be granted.” Veal v. Crown Auto Dealerships, Inc., 236 F.R.D. 572, 577 (M.D. Fla.

   2006). Therefore, “before a district court determines the efficacy of class certification, it may be

   required to make an informed assessment of the parties’ evidence. That a trial court does so does

   not mean that it has erroneously ‘reached the merits’ of the litigation.” Cooper v. S. Co., 390

   F.3d 695, 712-713 (11th Cir.2004) (quoting Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718,

   722 (11th Cir. 1987)).

          Parties seeking class action certification must satisfy the four requirements of Rule 23(a),

   commonly referred to as numerosity, commonality, typicality, and adequacy of representation.

   Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 613 (1997). Specifically, the four requirements

   of Rule 23(a) are:

          (1) the class is so numerous that joinder of all members is impracticable;
          (2) there are questions of law or fact common to the class;
          (3) the claims or defenses of the representative parties are typical of the
          claims or defenses of the class; and
          (4) the representative parties will fairly and adequately protect the interests
          of the class.

   Fed. R. Civ. P. 23(a). The party moving for class certification bears the burden of establishing

   each element of Rule 23(a). London v. Wal-Mart Stores, 340 F.3d 1246, 1253 (11th Cir. 2003).

   If the party seeking class certification fails to demonstrate any single requirement, then the case

   may not continue as a class action. Jones v. Roy, 202 F.R.D. 658, 662 (M.D. Ala. 2001).

          If the plaintiff satisfies the requirements of Rule 23(a), it must also satisfy one of the

   three subsections of Rule 23(b). Heaven v. Trust Co. Bank, 118 F.3d 735, 737 (11th Cir. 1997).

   Rule 23(b)(3)—the provision on which Plaintiffs rely—“permits class certification if ‘the court

   finds that the questions of law or fact common to class members predominate over any questions
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   126 of 138
                                                                           Page 4 of 13



   affecting only individual members, and that a class action is superior to other available methods

   for fairly and efficiently adjudicating the controversy.’” Little v. T-Mobile, USA, Inc., 691 F.3d

   1302, 1304 (11th Cir. 2012) (quoting Fed. R. Civ. P. 23(b)(3)) (emphasis in original).

          The moving party “must affirmatively demonstrate his compliance” with the class

   certification requirements. Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1432 (quoting Wal–Mart

   Stores, Inc. v. Dukes, 564 U.S. 338, (2011)). That is, “a party must not only be prepared to prove

   that there are in fact sufficiently numerous parties, common questions of law or fact, typicality of

   claims or defenses, and adequacy of representation, as required by Rule 23(a) [but also] satisfy

   through evidentiary proof at least one of the provisions of Rule 23(b).” Id. “All else being equal,

   the presumption is against class certification because class actions are an exception to our

   constitutional tradition of individual litigation.” Brown v. Electrolux Home Prod., Inc., 817 F.3d

   1225, 1233 (11th Cir. 2016).

          For the reasons discussed below, the Court is satisfied that the requirements for a class

   action have been met.

                                         III.    DISCUSSION

          Plaintiff seeks certification of the following class:

          All persons insured by Defendant under a Florida insurance policy for private
          passenger auto (“PPA”) physical damage who suffered a first-party total loss of a
          covered leased vehicle at any time during the 5 years prior to the filing of this
          lawsuit, whose claim was adjusted by Defendant as a total loss claim, whose
          claim resulted in payment by Defendant of a covered claim, and who was not paid
          the full total loss vehicle value (“TLVV “) sales tax or title transfer fees.

   [DE 47] at p. 2.

          For the following reasons, the Court finds that class certification is warranted under Rule

   23(a) and Rule 23(b)(3). In addition, the Court grants the request to appoint class counsel under

   Rule 23(g).
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   127 of 138
                                                                           Page 5 of 13



   A.     Rule 23(a)

          1.      Numerosity

          The first requirement of Rule 23(a) is that the class must be “so numerous that joinder of

   all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The focus of the numerosity inquiry is

   not whether the number of proposed class members is “too few” to satisfy the Rule, but “whether

   joinder of proposed class members is impractical.” Armstead v. Pingree, 629 F. Supp. 273, 279

   (M.D. Fla. 1986). Parties seeking class certification do not need to know the “precise number of

   class members,” but they “must make reasonable estimates with support as to the size of the

   proposed class.” Fuller v. Becker & Poliakoff, P.A., 197 F.R.D. 697, 699 (M.D. Fla. 2000).

   Therefore, “[a] plaintiff must present some evidence that the class to be certified will satisfy the

   numerosity requirement of Rule 23.” Williams v. Wells Fargo Bank, N.A., 280 F.R.D. 665, 672

   (S.D. Fla. 2012). With respect to this requirement, “[t]he Eleventh Circuit has held that

   ‘[g]enerally, less than twenty-one is inadequate, more than forty adequate.’” Cheny v.

   Cyberguard Corp., 213 F.R.D. 484, 490 (S.D. Fla. 2003) (quoting Cox v. Am. Cast Iron Pipe

   Co., 784 F.2d 1546, 1553 (11th Cir. 1986)). Thus, the “sheer number of potential class members

   may warrant a conclusion that Rule 23(a)(1) is satisfied.” LaBauve v. Olin Corp., 231 F.R.D.

   632, 665 (S.D. Ala. 2005) (citing Bacon v. Honda of Amer. Mfg., Inc., 370 F.3d 565, 570 (6th

   Cir. 2004)).

          Plaintiff has satisfied the numerosity requirement. Plaintiff points to data produced by

   Defendant showing that there are over 3,600 class members. Defendant’s opposition does not

   challenge numerosity.
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   128 of 138
                                                                           Page 6 of 13



           2.      Commonality

           The next requirement is that “there are questions of law or fact common to the class.”

   Fed. R. Civ. P. 23(a)(2). “This part of the rule does not require that all the questions of law and

   fact raised by the dispute be common or that the common questions of law or fact predominate

   over individual issues.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009)

   (internal quotations and citation omitted). Rather, “[c]ommonality requires that there be at least

   one issue whose resolution will affect all or a significant number of the putative class members.”

   Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009).

           Plaintiff has identified several issues satisfying the commonality requirement. Plaintiff

   identifies, inter alia, that there are questions of law common to the class as to whether Defendant

   breached the insurance policies by failing to pay sales tax and title transfer fees on Florida first-

   party PPA leased vehicle total loss claims, and a common answer to this question in interpreting

   the uniform policy language across the putative class. Plaintiff sets forth the following issues in

   support of her claim that the same factors supporting Plaintiff’s individual breach of contract

   claim for unpaid sales tax apply equally to all putative class members: (1) the Policies define

   leased vehicles as an “owned auto” under the Policies; (2) all Policies of the putative class have

   identical material terms; (3) there is no windfall that will result in Defendant paying sales tax on

   the leased vehicle total loss claims because the insureds of leased vehicles paid the same

   premiums paid by owned vehicles under the same Policies; (4) Defendant underwrites and

   charges the same premium for owned vs. leased vehicles; (5) the cost to replace a total loss

   vehicle is the same for owned vehicles and leased vehicles (i.e., an insured may replace an

   owned vehicle with a leased vehicle, an owned vehicle, or choose not to replace the vehicle at

   all); and (6) six percent state sales tax (and applicable local sales tax) apply equally to all
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   129 of 138
                                                                           Page 7 of 13



   payments for an owned auto and all payments for a leased vehicle. Plaintiff also posits that title

   transfer fees likewise apply equally across the class, and likewise present a common question of

   contract interpretation. The Court agrees that these issues are central to Defendant’s liability,

   and resolution of these issues will affect all members of the putative class.

          The Court rejects Defendant’s argument that class certification is inappropriate due to

   potential differences between class members regarding the amount of sales tax incurred, as it is

   not the incurred amount that determines the amount owed under the policies for calculating

   replacement costs. Moreover, Plaintiff has proffered a uniform methodology to identify total

   loss leased vehicles using Defendant’s records1 and for calculating damages the alleged amount

   of underpaid sales tax, which methodology can be applied across the entire class.

          Commonality has been satisfied.

          3.      Typicality

          The next requirement is that “the claims or defenses of the representative parties are

   typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Typicality . . . does not

   require identical claims or defenses.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332,

   1337 (11th Cir. 1984). Rather, typicality “is established if the claims or defenses of the class and

   the class representative arise from the same event or pattern or practice and are based on the

   same legal theory.” Id.

          Plaintiff has satisfied this requirement. Plaintiff’s claims are typical of claims of other

   putative class members because they were each insured by GEICO pursuant to insurance policies

   with identical material terms when they had a claim determined by GEICO to be a covered


   1
     This also supports ascertainability, i.e., that Plaintiff will be able to identify the class members
   by reference to objective criteria in an administratively feasible way. See Karhu v. Vital Pharm.,
   Inc., 621 F. App'x 945, 947 (11th Cir. 2015).
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   130 of 138
                                                                           Page 8 of 13



   leased vehicle total loss claim. Plaintiff and the putative class members all suffered the same

   injury as a result of Defendant’s conduct, namely, that GEICO did not pay sales tax and title

   transfer fees as replacement costs. The injury common to the Plaintiff and the class relies on the

   same legal and factual theories of liability.

          Defendants’ arguments regarding the typicality requirement are unpersuasive.

   “Differences in the amount of damages between the class representative and other class members

   does not affect typicality.” Kornberg, 741 F.2d at 1337. The class representative’s claims “need

   not be identical” to those of class members; they need only “‘arise from the same event or

   pattern or practice and [be] based on the same legal theory.’” Ault v. Walt Disney World Co., 692

   F.3d 1212, 1216-17 (11th Cir. 2012). Here, Plaintiff and all the class members were injured by

   the alleged failure to pay sales tax and title transfer fees allegedly owed under the insurance

   policies, resulting in monetary damages.

          Therefore, Plaintiff satisfies the typicality requirement.

          4.      Adequacy

          The final requirement under Rule 23(a) is that “the representative parties will fairly and

   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). “[T]his requirement applies to

   both the named plaintiff and counsel,” and “the requirement’s purpose is to protect the legal

   rights of absent class members.” London, 340 F.3d at 1253 (internal quotations omitted).

   Additionally, this requirement is meant “to uncover conflicts of interest between named parties

   and the class they seek to represent.” Id. (internal quotations omitted).

          Plaintiff and her counsel satisfy this requirement. There do not appear to be any conflicts

   of interest between Plaintiff and the putative class. Further, the Court finds Plaintiff’s counsel

   qualified pursuant to Rule 23(g)(1) to represent the putative class. Plaintiff’s counsel has
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                          Document Document
                                   165 Entered
                                            1 Filed
                                               on FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   131 of 138
                                                                           Page 9 of 13



   sufficient experience with class actions and complex litigation. Defendant has not offered

   evidence to negate Plaintiff or her counsel’s adequacy. Therefore, Plaintiff and counsel satisfy

   the adequacy requirement.

   B.     Rule 23(b)(3)

          In addition to meeting the requirements under Rule 23(a), parties seeking class

   certification must also satisfy one of the subsections of Rule 23(b). Rosen v. J.M. Auto, Inc., 270

   F.R.D. 675, 678 (S.D. Fla. 2009). Here, Plaintiff asserts that certification is appropriate under

   Rule 23(b)(3). “Class certification under Rule 23(b)(3) is appropriate when (1) ‘questions of law

   or fact common to the members of the class predominate over any questions affecting only

   individuals members,’ and when (2) ‘a class action is superior to other available methods for

   fairly and efficiently adjudicating the controversy.’” Id. (quoting Fed. R. Civ. P. 23(b)(3)). The

   Court will consider each requirement in turn.

          1.      Predominance


          Under this factor, “[i]t is not necessary that all questions of fact or law be common, but

   only that some questions are common and that they predominate over individual questions.” Klay

   v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004). “Issues that are subject to generalized

   proof and applicable to the whole class must predominate over the issues involving

   individualized proof.” Rosen, 270 F.R.D. at 681 (citing Kerr v. City of W. Palm Beach, 875 F.2d

   1546, 1558 (11th Cir.1989)). “Whether an issue predominates can only be determined after

   considering what value the resolution of the class-wide issue will have in each class member’s

   underlying cause of action.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1234 (11th

   Cir. 2000). Moreover, “the presence of individualized damages issues does not prevent a finding
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 165
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   132 of 138
                                                                           Page 10 of 13



    that the common issues in the case predominate.” Allapattah Servs., Inc. v. Exxon Corp., 333

    F.3d 1248, 1261 (11th Cir. 2003).

           The Court agrees with Plaintiff that common issues of law and fact that are susceptible to

    common proof, see supra, predominate over any issues that may be subject to individualized

    proof. Interpretation of uniform material insurance provisions that will determine liability is

    particularly indicative of predominance. See, e.g., Steinberg v. Nationwide Mut. Ins. Co., 224

    F.R.D. 67, 80 (E.D.N.Y. 2004) (“For purposes of the litigation, the pertinent provisions of

    Nationwide's policies are substantially uniform and adjudication of the putative class' breach of

    contract claim would not invoke predomination of individual issues of fact.”); Burton v.

    Mountain W. Farm Bureau Mut. Ins. Co., 214 F.R.D. 598, 611 (D. Mont. 2003) (“The most

    significant aspect of this case is whether Mountain West denied stacking benefits to its insureds,

    and this question is common to all.”).

           Defendant contends that individualized damages defeat predominance. The Court finds

    Defendant’s arguments unpersuasive. “The ‘black letter rule’ recognized in every circuit is that

    ‘individual damage calculations generally do not defeat a finding that common issues

    predominate.’ ” Brown v. Electrolux Home Prod., Inc., 817 F.3d 1225, 1239 (11th Cir. 2016)

    Neither of the exceptions to the rule apply here, as computing damages will not be “so complex,

    fact-specific, and difficult that the burden on the court system would be simply intolerable,” nor

    are individual damages accompanied here by “significant individualized questions going to

    liability.” Id. (citations omitted). Plaintiff has proffered a uniform methodology for calculating

    damages that can be applied ministerially and formulaically across the entire class to determine

    the alleged amount of underpaid sales tax. Plaintiff has also set forth evidence to show that

    Defendant did not pay title transfer fees for total losses of leased vehicles in Florida, resulting in
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 165
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   133 of 138
                                                                           Page 11 of 13



    a minimum damage of $75.25 for each class member. The need for individual damages

    calculations in this case does not defeat a finding of predominance. The common legal and

    factual issues identified in this case are significantly more substantial than the individualized

    damages issue emphasized by Defendant. Thus, the Court finds that the predominance factor

    under Rule 23(b)(3) is satisfied.

             2.     Superiority

             Rule 23(b)(3) requires that

                    a class action is superior to other available methods for fairly and
                    efficiently adjudicating the controversy. The matters pertinent to
                    these findings include:(A) the class members' interests in
                    individually controlling the prosecution or defense of separate
                    actions;(B) the extent and nature of any litigation concerning the
                    controversy already begun by or against class members;(C) the
                    desirability or undesirability of concentrating the litigation of the
                    claims in the particular forum; and(D) the likely difficulties in
                    managing a class action. Fed. R. Civ. P. 23

    This factor is closely linked to the predominance factor “because when common issues

    predominate over individual issues, a class action lawsuit becomes more desirable as a vehicle

    for adjudicating the plaintiffs’ claims.” Nelson, 270 F.R.D. at 698 (citing Klay, 382 F.3d at

    1269).

             Plaintiff cites several reasons why a class action is the most desirable vehicle to

    adjudicate the claims, including that the average claim of each class member is approximately

    $1,480.00, which is relatively small when compared to the cost of litigating a breach of contract

    case against a large insurance company, and that the class action is manageable, as the uniform

    policy provision in question lies at the heart of this case and damages can be determined by an

    analysis of Defendant’s data. The Court finds that class certification is superior to other methods

    for adjudicating this controversy.
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 165
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   134 of 138
                                                                           Page 12 of 13



                                           IV.     CONCLUSION

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

          1.      The Motion [DE DE 46/47] is GRANTED;

          2.      The Court hereby certifies a class (the “Class”) pursuant to Fed. R. Civ. P.

                  23(b)(3) consisting of the following:

                      All persons insured by GEICO General Insurance Company (“GEICO

                      General”) under a Florida insurance policy for private passenger auto (“PPA”)

                      physical damage who suffered a first-party total loss of a covered leased

                      vehicle at any time during the 5 years prior to the filing of this lawsuit, whose

                      claim was adjusted by GEICO General as a total loss claim, whose claim

                      resulted in payment by GEICO General of a covered claim, and who was not

                      paid the full total loss vehicle value (“TLVV “) sales tax or title transfer fees.

          3. Kerry Roth is hereby certified as representative of the Class;

          4. Edmund Normand, Esq., Normand PLLC, Christopher J. Lynch, Esq., Christopher J.

               Lynch, PA, Bradley W. Pratt, Esq., Pratt Clay LLC, Tracy Markham, Esq., Avolio &

               Hanlon, PC, Andrew Lampros, Esq., and Hall & Lampros, LLP are hereby certified

               as Class Counsel pursuant to Rule 23(g)(1).

          5. On or before May 14, 2018, the parties shall jointly file for approval by the Court a

               proposed notice to Class members; alternatively, if the parties cannot agree on a

               proposed notice, Plaintiff shall file a proposed notice on or before May 14, 2018, and

               Defendant shall file any objections within three (3) days of the filing of Plaintiff’s

               proposed notice.

          6. Plaintiff’s Motion to Postpone Determination [DE 162] is DENIED AS MOOT.
Case 0:16-cv-62942-WPD
          Case 4:19-cv-03768-HSG
                         Document 165
                                  Document
                                      Entered
                                           1 on
                                              Filed
                                                  FLSD
                                                    06/27/19
                                                        DocketPage
                                                               05/04/2018
                                                                   135 of 138
                                                                           Page 13 of 13



           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

    3rd day of May, 2018.




    Copies furnished to:

    Counsel of Record
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 136 of 138




                       EXHIBIT I
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 137 of 138
Case 4:19-cv-03768-HSG Document 1 Filed 06/27/19 Page 138 of 138
